      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 1 of 73



 1   LAW OFFICE OF LYNN ERIC GOAR, P.C.
     1955 WEST GRANT ROAD #125G
2    TUCSON, ARIZONA 85745-1470
     (520) 740-1447/FAX (520) 829-3620
3    lynn.goar@hotmail.com

4    LYNN ERIC GOAR, ESQ.
     (State Bar of Arizona #12484)
5
     ROY S. McCANDLESS, ESQ.
6    (State Bar of N.H. 11850, pro hac vice)
     Attorney for Defendants
7
                          IN THE UNITED STATES DISTRICT COURT
8
                                       DISTRICT OF ARIZONA
9
     TM Technologies, Inc., a Delaware                   No.: 4:18-CV-286-JAS
10   corporation,
                                                         SECOND AMENDED ANSWER
11                        Plaintiff,                     TO AMENDED COMPLAINT,
                                                         AFFIRMATIVE DEFENSES AND
12   v.                                                  COUNTERCLAIMS

13   Hand Technologies, Inc., a Kansas company;          DEMAND FOR JURY TRIAL
     Rex Alan Hand;
14
                          Defendants,
15
     and
16
     TerraNova Capital Partners, Inc., and
17   TerraNova Capital Equities, Inc.

18

19                 SECOND AMENDED ANSWER AND COUNTERCLAIM

20          Hand Technologies, Inc. (Hand Technologies), Rex Alan Hand (Alan), (collectively,

21   the Hand Defendants or Defendants) file this Second Amended Answer and Affirmative

22   Defenses to the Plaintiff’s Amended Complaint together with their attorney, the Law Office

23   of Lynn Eric Goar, P.C. and hereby states as follows:

                                                  1
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 2 of 73



 1   1.   With respect to the allegations in paragraph 1, Alan and Hand Technologies deny

2         them.   Cynthia Hand (“Cynthia”) is without information to admit or deny the

3         allegations, and therefore she denies them.

4    2.   With respect to the allegations in paragraph 2, Alan and Hand Technologies admit

5         that TM Technologies owns patents, but they deny that the patents offer dramatic

6         bandwidth increases, but are limited to 50% improvement. Cynthia is without

7         information to admit or deny the allegations, and therefore she denies them.

8    3.   With respect to the allegations in paragraph 3, Alan and Hand Technologies deny

9         them. Cynthia is without information to admit or deny the allegations, and therefore

10        she denies them.

11   4.   With respect to the allegations in paragraph 4, the Hand Defendants are without

12        information to admit or deny the allegations, and therefore they are denied.

13   5.   With respect to the allegations in paragraph 5, Alan and Hand Technologies deny the

14        first sentence of paragraph 5. Alan and Hand Technologies are without information

15        to admit or deny the remaining allegations, and therefore they are denied. Cynthia is

16        without information to admit or deny the allegations, and therefore she denies them.

17   6.   With respect to the allegations in paragraph 6, Alan and Hand Technologies admit

18        that Hand Technologies contracted with TM through a number of agreements, one of

19        which was TM Invention Assignment & Secrecy Agreement. That agreement speaks

20        for itself. Alan and Hand Technologies deny all other allegations. Cynthia is without

21        information to admit or deny the allegations, and therefore she denies them.

22   7.   With respect to the allegations in paragraph 7, Alan and Hand Technologies admit

23        that Hand Technologies concluded a viability study. Alan and Hand Technologies

                                                 2
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 3 of 73



 1         deny the balance of the allegations. Cynthia is without information to admit or deny

2          the allegations, and therefore she denies them.

3    8.    With respect to the allegations in paragraph 8, Alan and Hand Technologies deny

4          them and states that the contracts speak for themselves. Cynthia is without

5          information to admit or deny the allegations, and therefore she denies them.

6    9.    With respect to the allegations in paragraph 9, Alan and Hand Technologies deny

7          them and states that the contracts speak for themselves. Cynthia is without

8          information to admit or deny the allegations, and therefore she denies them.

9    10.   With respect to the allegations in paragraph 10, Alan and Hand Technologies deny

10         them as stated.    Alan and Hand Technologies admit that Hand Technologies

11         proposed additional work to try to improve the number of bits per hertz and

12         estimated a cost of $250,000 to $300,000 for such work. In multiple

13         communications, Hand Technologies made it clear to TM that the data rate could be

14         increased, but might not be commercially viable, as the underlying physics was not

15         then understood. Cynthia is without information to admit or deny the allegations,

16         and therefore she denies them.

17   11.   With respect to the allegations in paragraph 11, Alan and Hand Technologies admit

18         that Hand Technologies agreed to do the work for $250,000.00, and deny all other

19         allegations. Cynthia is without information to admit or deny the allegations, and

20         therefore she denies them.

21   12.   With respect to the allegations in paragraph 12, Alan and Hand Technologies admit

22         that Hand Technologies and TM entered into an agreement and that TM paid

23         $250,000.00 as agreed, and deny all other allegations.           Cynthia is without

                                                  3
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 4 of 73



 1         information to admit or deny the allegations, and therefore she denies them.

2    13.   With respect to the allegations in paragraph 13, Alan and Hand Technologies admit

3          the first sentence, but are without information to admit or deny the remaining

4          allegations, and therefore they are denied. Cynthia is without information to admit

5          or deny the allegations, and therefore she denies them.

6    14.   With respect to the allegations in paragraph 14, Alan and Hand Technologies deny

7          them. The timetable and scope of the agreement was modified due to flaws in TM’s

8          patents. Cynthia is without information to admit or deny the allegations, and

9          therefore she denies them.

10   15.   With respect to the allegations in paragraph 15, Alan and Hand Technologies deny

11         them. The timetable and scope of the agreement was modified due to flaws in TM’s

12         patents.   Cynthia is without information to admit or deny the allegations, and

13         therefore she denies them.

14   16.   With respect to the allegations in paragraph 16, Alan and Hand Technologies deny

15         them. The timetable and scope of the agreement was modified due to flaws in TM’s

16         patents.   Cynthia is without information to admit or deny the allegations, and

17         therefore she denies them.

18   17.   With respect to the allegations in paragraph 17, Alan and Hand Technologies deny

19         them. The timetable and scope of the agreement was modified due to flaws in TM’s

20         patents.   Cynthia is without information to admit or deny the allegations, and

21         therefore she denies them.

22   18.   With respect to the allegations in paragraph 18, Alan and Hand Technologies deny

23         them. The timetable and scope of the agreement was modified due to flaws in TM’s

                                                  4
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 5 of 73



 1            patents.   Cynthia is without information to admit or deny the allegations, and

2             therefore she denies them.

3    19.      With respect to the allegations in paragraph 19, Alan and Hand Technologies deny

4             them. The timetable and scope of the agreement was modified due to flaws in TM’s

5             patents.   The document referred to did not constitute an agreement by Hand

6             Technologies to provide the deliverables without additional compensation, as TM’s

7             patents were flawed. Cynthia is without information to admit or deny the allegations,

8             and therefore she denies them.

9    20.      With respect to the allegations in paragraph 20, Alan and Hand Technologies deny

10            them. Cynthia is without information to admit or deny the allegations, and therefore

11            she denies them.

12         21. With respect to the allegations in paragraph 21, Alan and Hand Technologies deny

13            them. Hand Technologies fulfilled its obligations under the Engineering Services

14            Agreement, executed on February 16, 2016, upon delivery of a contract compliant

15            demonstration radio on February 24, 2017, along with a documentation package on

16            March 1, 2017, with Hand Technologies having to create a new design because of

17            the flaws in TM’s patents. Cynthia is without information to admit or deny the

18            allegations, and therefore she denies them.

19   22.      With respect to the allegations in paragraph 22, Alan and Hand Technologies deny

20            them. The radio performed as required. Cynthia is without information to admit or

21            deny the allegations, and therefore she denies them.

22   23.      With respect to the allegations in paragraph 23, Alan and Hand Technologies deny

23            them. The work promised was completed per the agreement. Cynthia is without

                                                    5
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 6 of 73



 1         information to admit or deny the allegations, and therefore she denies them.

2    24.   With respect to the allegations in paragraph 24, Alan and Hand Technologies deny

3          them. TM’s intellectual property as originally represented was useless and Hand

4          Technologies labored to find a solution that worked, which it did, and its

5          subcontractor received a patent for that work, which was assigned to TM. Cynthia is

6          without information to admit or deny the allegations, and therefore she denies them.

7    25.   With respect to the allegations in paragraph 25, Alan and Hand Technologies deny

8          them as an example of “empty assurances”. TM’s intellectual property as originally

9          represented was useless and Hand Technologies labored to find a solution that

10         worked, which it did. Cynthia is without information to admit or deny the

11         allegations, and therefore she denies them.

12   26.   With respect to the allegations in paragraph 26, Alan and Hand Technologies deny

13         them as an example of “empty assurances”. TM’s intellectual property as originally

14         represented was useless and Hand Technologies labored to find a solution that

15         worked, which it did. Cynthia is without information to admit or deny the

16         allegations, and therefore she denies them.

17   27.   With respect to the allegations in paragraph 27, Alan and Hand Technologies deny

18         them as an example of “empty assurances”. TM’s intellectual property as originally

19         represented was useless and Hand Technologies labored to find a solution that

20         worked, which it did. Cynthia is without information to admit or deny the

21         allegations, and therefore she denies them.

22   28.   With respect to the allegations in paragraph 28, Alan and Hand Technologies deny

23         them as an example of a failure to produce deliverables. TM’s intellectual property

                                                 6
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 7 of 73



 1            as originally represented was useless and Hand Technologies labored to find a

2             solution that worked, which it did. TM has unjustifiably refused to pay for that work.

3             Cynthia is without information to admit or deny the allegations, and therefore she

4             denies them.

5    29.      With respect to the allegations in paragraph 29, Alan and Hand Technologies deny

6             them as an example of “empty assurances”. TM’s intellectual property as originally

7             represented was useless and Hand Technologies labored to find a solution that

8             worked, which it did. TM unjustifiably refused to pay for the work. The documents

9             speak for themselves. The work was beyond the scope of the original contract.

10            Cynthia is without information to admit or deny the allegations, and therefore she

11            denies them.

12   30.      With respect to the allegations in paragraph 30, Alan and Hand Technologies deny

13            them. TM’s intellectual property as originally represented was useless and Hand

14            Technologies labored to find a solution that worked, which it did. TM unjustifiably

15            refused to pay for the work. The documents speak for themselves. Cynthia is

16            without information to admit or deny the allegations, and therefore she denies them.

17   31.      With respect to the allegations in paragraph 31, Alan and Hand Technologies deny

18            them. TM’s intellectual property as originally represented was useless and Hand

19            Technologies labored to find a solution that worked, which it did. TM unjustifiably

20            refused to pay for the work. The documents speak for themselves. Cynthia is

21            without information to admit or deny the allegations, and therefore she denies them.

22         32. With respect to the allegations in paragraph 32, Alan and Hand Technologies admit

23            that Hand Technologies sent the March 23, 2018, memorandum, explaining in brief

                                                    7
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 8 of 73



 1         terms the history of contractual relationship and work performed, and what TM

2          owed Hand Technologies under the ESA, as modified, because TM’s intellectual

3          property as originally represented was useless. The memorandum speaks for itself.

4          The ESA specifically provides for compensation on an hourly basis.               Hand

5          Technologies labored to find a solution that worked, which it did.               Hand

6          Technologies informed TM of the hourly work by email of Alan Hand to TM in

7          November 2016, stating, “As we discussed, developing a new concept and design for

8          the Sepex was beyond the scope of the fixed price portion of the contract. We

9          completed and tested the TM version of Sepex in June. So we have spent more than

10         four months working to replace it. Brian billed 279 hour so far for his part of the

11         effort. Harvey has billed 320 hours his part of that effort. I have spent a significant

12         part of my time on that effort also. I will however only bill for 160 hours.” See

13         Document 2-3, page 41 of 53. TM unjustifiably refused to pay for the work. The

14         documents speak for themselves. Cynthia is without information to admit or deny

15         the allegations, and therefore she denies them.

16   33.   With respect to the allegations in paragraph 33, Alan and Hand Technologies deny

17         them. Hand Technology fulfilled its obligations to TM and delivered to it the

18         technology agreed under the ESA. The technology TM now demands that Hand

19         Technology deliver to it has not been paid for, and falls entirely outside the original

20         ESA. TM simply has no right to demand delivery of a product it wants but refuses to

21         pay for. Cynthia is without information to admit or deny the allegations, and

22         therefore she denies them.

23   34.   With respect to the allegations in paragraph 34, Alan and Hand Technologies admit

                                                  8
      Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 9 of 73



 1         that Hand Technologies emailed Mr. Langberg, that Hand Technologies created

2          “unbalanced modulation” with TM’s knowledge and consent to pursue the goal of

3          doubling the amount data (in the prototype, doubling from 8 bits to producing a radio

4          that transfers 16 bits per hertz), which product was not produced for TM under the

5          ESA. TM unjustifiably claimed ownership of that work. The documents speak for

6          themselves and the course of dealing between the parties belies TM’s allegations.

7          Cynthia is without information to admit or deny the allegations, and therefore she

8          denies them.

9    35.   With respect to the allegations in paragraph 35, Alan and Hand Technologies deny

10         them. Hand Technologies’ FPGA Xilinx design suite documents and preserves each

11         day’s work on the FPGA code. All software and code is loaded into Hand

12         Technologies’ common code tree library. Cynthia is without information to admit or

13         deny the allegations, and therefore she denies them.

14   36.   With respect to the allegations in paragraph 36, Alan and Hand Technologies deny

15         them.   Hand Technologies never agreed to work without compensation. Hand

16         Technologies labored to meet TM’s increasing demands, found a solution that

17         worked using its own resources, and not using any of TM’s intellectual property, and

18         now which TM unjustifiably demands it owns while refusing to pay for it. Cynthia is

19         without information to admit or deny the allegations, and therefore she denies them.

20   37.   With respect to the allegations in paragraph 37, Alan and Hand Technologies deny

21         them. Cynthia is without information to admit or deny the allegations, and therefore

22         she denies them.

23   38.   With respect to the allegations in paragraph 38, Alan and Hand Technologies deny

                                                 9
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 10 of 73



 1         them. Cynthia is without information to admit or deny the allegations, and therefore

2          she denies them.

3                                            PARTIES

4    39.   With respect to the allegations in paragraph 39, the Hand Defendants are without

5          information to admit or deny the allegations, and therefore they are denied.

6    40.   With respect to the allegations in paragraph 40, the Hand Defendants admit them.

7    41.   With respect to the allegations in paragraph 41, the Hand Defendants admit them.

8    42.   With respect to the allegations in paragraph 42, the Hand Defendants admit them.

9    43.   With respect to the allegations in paragraph 43, the Hand Defendants admit them.

10   44.   With respect to the allegations in paragraph 44, the Hand Defendants deny them.

11         There is no “marital community” in New Hampshire.

12   45.   With respect to the allegations in paragraph 45, the Hand Defendants admit that

13         Cynthia Hand is the Secretary of Hand Technologies and a director.

14   46.   With respect to the allegations in paragraph 46, the Hand Defendants deny them.

15   47.   With respect to the allegations in paragraph 47, the Hand Defendants deny them.

16   48.   With respect to the allegations in paragraph 48, Alan and Hand Technologies admit

17         them. Cynthia is without information to admit or deny the allegations, and therefore

18         she denies them.

19   49.   With respect to the allegations in paragraph 49, Alan and Hand Technologies deny

20         them. Cynthia is without information to admit or deny the allegations, and therefore

21         she denies them.

22   50.   With respect to the allegations in paragraph 50, Alan and Hand Technologies deny

23         them. Cynthia is without information to admit or deny the allegations, and therefore

                                                 10
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 11 of 73



 1         she denies them.

2                                JURISDICTION AND VENUE

3    51.   With respect to the allegations in paragraph 51, the Hand Defendants deny them.

4    52.   With respect to the allegations in paragraph 52, the Hand Defendants deny them.

5                      ALLEGATIONS COMMON TO ALL COUNTS

6    Background of Transpositional Modulation and TM Technologies

7    53.   With respect to the allegations in paragraph 53, the Hand Defendants deny them.

8    54.   With respect to the allegations in paragraph 54, the Hand Defendants are without

9          information to admit or deny the allegations, and therefore they are denied.

10   55.   With respect to the allegations in paragraph 55, the Hand Defendants are without

11         information to admit or deny the allegations, and therefore they are denied.

12   56.   With respect to the allegations in paragraph 56, Alan and Hand Technologies deny

13         them. Cynthia is without information to admit or deny the allegations, and therefore

14         she denies them.

15   57.   With respect to the allegations in paragraph 57, Alan and Hand Technologies deny

16         them. Cynthia is without information to admit or deny the allegations, and therefore

17         she denies them.

18   58.   With respect to the allegations in paragraph 58, Alan and Hand Technologies deny

19         them. Cynthia is without information to admit or deny the allegations, and therefore

20         she denies them.

21   59.   With respect to the allegations in paragraph 59, Alan and Hand Technologies admit

22         them. Cynthia is without information to admit or deny the allegations, and therefore

23         she denies them.

                                                 11
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 12 of 73



 1   60.   With respect to the allegations in paragraph 60, the Hand Defendants are without

2          information to admit or deny the allegations, and therefore they are denied.

3    61.   With respect to the allegations in paragraph 61, the Hand Defendants are without

4          information to admit or deny the allegations, and therefore they are denied.

5    62.   With respect to the allegations in paragraph 62, Alan and Hand Technologies deny

6          them. Cynthia is without information to admit or deny the allegations, and therefore

7          she denies them.

8    63.   With respect to the allegations in paragraph 63, the Hand Defendants are without

9          information to admit or deny the allegations, and therefore they are denied.

10   Hand Technologies Execute The
     Invention Assignment Agreement and NDA
11
     64.   With respect to the allegations in paragraph 64, the Hand Defendants are without
12
           information to admit or deny the allegations, and therefore they are denied.
13
     65.   With respect to the allegations in paragraph 65, the Hand Defendants are without
14
           information to admit or deny the allegations, and therefore they are denied.
15
     66.   With respect to the allegations in paragraph 66, Alan and Hand Technologies admit
16
           them. Cynthia is without information to admit or deny the allegations, and therefore
17
           she denies them.
18
     67.   With respect to the allegations in paragraph 67, Alan and Hand Technologies admit
19
           them. Cynthia is without information to admit or deny the allegations, and therefore
20
           she denies them.
21
     68.   With respect to the allegations in paragraph 68, Alan and Hand Technologies admit
22
           that Alan traveled to Arizona and deny the balance of the allegations. Cynthia is
23
           without information to admit or deny the allegations, and therefore she denies them.
                                                 12
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 13 of 73



 1   69.   With respect to the allegations in paragraph 69, Alan and Hand Technologies deny

2          them. Cynthia is without information to admit or deny the allegations, and therefore

3          she denies them.

4    70.   With respect to the allegations in paragraph 70, Alan and Hand Technologies admit

5          that Hand Technologies executed the noted agreement, and deny the balance of the

6          allegations. Cynthia is without information to admit or deny the allegations, and

7          therefore she denies them.

8    71.   With respect to the allegations in paragraph 71, Alan and Hand Technologies admit

9          that Hand Technologies executed the noted agreement, that the agreement speaks for

10         itself, that it must be read in the context of the other agreements betwe4en the parties

11         and their course of dealings, and deny the balance of the allegations. Cynthia is

12         without information to admit or deny the allegations, and therefore she denies them.

13   72.   With respect to the allegations in paragraph72, Alan and Hand Technologies deny

14         them; TM has materially breached the agreement. Cynthia is without information to

15         admit or deny the allegations, and therefore she denies them.

16   73.   With respect to the allegations in paragraph 73, Alan and Hand Technologies deny

17         them; TM has materially breached the agreement. Cynthia is without information to

18         admit or deny the allegations, and therefore she denies them.

19   74.   With respect to the allegations in paragraph 74, Alan and Hand Technologies deny

20         them. Cynthia is without information to admit or deny the allegations, and therefore

21         she denies them.

22   75.   With respect to the allegations in paragraph 75, Alan and Hand Technologies deny

23         them. The agreement speaks for itself. Cynthia is without information to admit or

                                                  13
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 14 of 73



 1         deny the allegations, and therefore she denies them.

2    76.   With respect to the allegations in paragraph 76, Alan and Hand Technologies admit

3          that Hand Technologies signed the NDA, and deny the rest of the allegations.

4          Cynthia is without information to admit or deny the allegations, and therefore she

5          denies them.

6    77.   With respect to the allegations in paragraph 77, Alan and Hand Technologies deny

7          the allegations as stated, and state that the NDA speaks for itself. Cynthia is without

8          information to admit or deny the allegations, and therefore she denies them.

9    78.   With respect to the allegations in paragraph 78, Alan and Hand Technologies deny

10         the allegations as stated, and state that the NDA speaks for itself. Cynthia is without

11         information to admit or deny the allegations, and therefore she denies them.

12   79.   With respect to the allegations in paragraph 79, Alan and Hand Technologies admit

13         them. Cynthia is without information to admit or deny the allegations, and therefore

14         she denies them.

15   80.   With respect to the allegations in paragraph 80, Alan and Hand Technologies admit

16         that the agreements were incorporated into the Engineering Services Agreement, but

17         deny the balance of the allegations. Cynthia is without information to admit or deny

18         the allegations, and therefore she denies them.

19   81.   With respect to the allegations in paragraph 81, Alan and Hand Technologies admit

20         that the NDA speaks for itself, but deny the balance of the allegations. The NDA has

21         terminated by its terms. Cynthia is without information to admit or deny the

22         allegations, and therefore she denies them.

23   82.   With respect to the allegations in paragraph 82, Alan and Hand Technologies admit

                                                  14
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 15 of 73



 1         that the NDA speaks for itself, but deny the balance of the allegations. The NDA has

2          terminated by its terms. Cynthia is without information to admit or deny the

3          allegations, and therefore she denies them.

4    The Company and Hand
     Technologies Execute the Phase One Contract
5
     83.   With respect to the allegations in paragraph 83, Alan and Hand Technologies admit
6
           that the June 2015 contract speaks for itself, but deny the balance of the allegations.
7
           Cynthia is without information to admit or deny the allegations, and therefore she
8
           denies them.
9
     84.   With respect to the allegations in paragraph 84, Alan and Hand Technologies admit
10
           that the June 2015 contract speaks for itself, but deny the balance of the allegations.
11
           Cynthia is without information to admit or deny the allegations, and therefore she
12
           denies them.
13
     85.   With respect to the allegations in paragraph 85, Alan and Hand Technologies admit
14
           that the June 2015 contract speaks for itself, but deny the balance of the allegations.
15
           Cynthia is without information to admit or deny the allegations, and therefore she
16
           denies them.
17
     86.   With respect to the allegations in paragraph 86, Alan and Hand Technologies admit
18
           that the November 16, 2015 Report noted in paragraph 87 speaks for itself, but deny
19
           the balance of the allegations. Cynthia is without information to admit or deny the
20
           allegations, and therefore she denies them.
21
     87.   With respect to the allegations in paragraph 87, Alan and Hand Technologies admit
22
           that the November 16, 2015 Report noted in paragraph 87 speaks for itself, but deny
23
           the balance of the allegations. Cynthia is without information to admit or deny the
                                                  15
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 16 of 73



 1         allegations, and therefore she denies them.

2    88.   With respect to the allegations in paragraph 88, Alan and Hand Technologies deny

3          the allegations as stated, and state that the March 2016 ESA speaks for itself. Cynthia

4          is without information to admit or deny the allegations, and therefore she denies

5          them.

6    89.   With respect to the allegations in paragraph 89, Alan and Hand Technologies admit

7          that Hand Technologies entered into the ESA, which speaks for itself, but deny the

8          balance of the allegations. Cynthia is without information to admit or deny the

9          allegations, and therefore she denies them.

10   90.   With respect to the allegations in paragraph 90, Alan and Hand Technologies admit

11         that Hand Technologies entered into the ESA, which speaks for itself, but deny the

12         balance of the allegations. Cynthia is without information to admit or deny the

13         allegations, and therefore she denies them.

14   91.   With respect to the allegations in paragraph 91, Alan and Hand Technologies admit

15         that Hand Technologies entered into the ESA, which speaks for itself, but deny the

16         balance of the allegations. Cynthia is without information to admit or deny the

17         allegations, and therefore she denies them.

18   92.   With respect to the allegations in paragraph 92, Alan and Hand Technologies admit

19         that Hand Technologies entered into the ESA, which speaks for itself, but deny the

20         balance of the allegations. Cynthia is without information to admit or deny the

21         allegations, and therefore she denies them.

22   93.   With respect to the allegations in paragraph 93, Alan and Hand Technologies admit

23         that Hand Technologies entered into the ESA, which speaks for itself, but deny the

                                                 16
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 17 of 73



 1         balance of the allegations. Cynthia is without information to admit or deny the

2          allegations, and therefore she denies them.

3    94.   With respect to the allegations in paragraph 94, Alan and Hand Technologies admit

4          that Hand Technologies entered into the ESA, which speaks for itself, but deny the

5          balance of the allegations. Cynthia is without information to admit or deny the

6          allegations, and therefore she denies them.

7    95.   With respect to the allegations in paragraph 95, Alan and Hand Technologies admit

8          that Hand Technologies entered into the ESA, which speaks for itself, but deny the

9          balance of the allegations. Cynthia is without information to admit or deny the

10         allegations, and therefore she denies them.

11   96.   With respect to the allegations in paragraph 96, Alan and Hand Technologies admit

12         that Hand Technologies entered into the ESA, which speaks for itself, but deny the

13         balance of the allegations. Cynthia is without information to admit or deny the

14         allegations, and therefore she denies them.

15   97.   With respect to the allegations in paragraph 97, Alan and Hand Technologies admit

16         that Hand Technologies entered into the ESA, which speaks for itself, but deny the

17         balance of the allegations. Cynthia is without information to admit or deny the

18         allegations, and therefore she denies them.

19   98.   With respect to the allegations in paragraph 98, Alan and Hand Technologies admit

20         that Hand met the contract obligations and was paid, but deny the balance of the

21         allegations. Cynthia is without information to admit or deny the allegations, and

22         therefore she denies them.

23   99.   With respect to the allegations in paragraph 99, Alan and Hand Technologies admit

                                                 17
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 18 of 73



 1          that Hand Technologies entered into the ESA, which speaks for itself, but deny the

2           balance of the allegations. Cynthia is without information to admit or deny the

3           allegations, and therefore she denies them.

4    100.   With respect to the allegations in paragraph 100, Alan and Hand Technologies admit

5           that Hand Technologies met the contract obligations and was paid, but deny the

6           balance of the allegations. Cynthia is without information to admit or deny the

7           allegations, and therefore she denies them.

8    101.   With respect to the allegations in paragraph 101, the Hand Defendants are without

9           information to admit or deny the allegations with respect to TM’s receiving invoices

10          and therefore they are denied, they admit payments were made and that Hand

11          Technologies completed its contractual obligation. Cynthia is without information to

12          admit or deny the allegations, and therefore she denies them.

13   102.   With respect to the allegations in paragraph 102, Alan and Hand Technologies are

14          without information to admit or deny the allegations with respect to the originating

15          bank, they admit payments were made and that Hand Technologies completed its

16          contractual obligations. Cynthia is without information to admit or deny the

17          allegations, and therefore she denies them.

18   103.   With respect to the allegations in paragraph 103, Alan and Hand Technologies deny

19          the allegations as stated, and refer to the full communications for a more accurate

20          representation of the communications between the parties. Cynthia is without

21          information to admit or deny the allegations, and therefore she denies them.

22   104.   With respect to the allegations in paragraph 104, Alan and Hand Technologies admit

23          that in the discussions with TM, the estimated cost of this work which was beyond

                                                  18
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 19 of 73



 1          the scope of the ESA, would cost $250,000 to $300,000, but deny the balance of the

2           allegations. Cynthia is without information to admit or deny the allegations, and

3           therefore she denies them.

4    105.   With respect to the allegations in paragraph 105, Alan and Hand Technologies admit

5           that Hand Technologies and TM agreed that Hand Technologies should undertake

6           the additional efforts, and the price for that work, but deny the balance of the

7           allegations, including but not limited to the inference that TM has accurately

8           described the work agreed to. Cynthia is without information to admit or deny the

9           allegations, and therefore she denies them.

10   106.   With respect to the allegations in paragraph 106, Alan and Hand Technologies are

11          without information to admit or deny the allegations with respect to the originating

12          bank, they admit the payment was made and that Hand Technologies completed its

13          contractual obligations. Cynthia is without information to admit or deny the

14          allegations, and therefore she denies them.

15   107.   With respect to the allegations in paragraph 107, Alan and Hand Technologies deny

16          the allegations as stated, and refer to the full communications for a more accurate

17          representation of the communications between the parties. Cynthia is without

18          information to admit or deny the allegations, and therefore she denies them.

19   108.   With respect to the allegations in paragraph 108, Alan and Hand Technologies deny

20          them. Hand Technologies in its March 23, 2018, memorandum noted above,

21          explained in brief terms the history of the contractual relationship and work

22          performed, and what TM owed Hand Technologies under the ESA, as modified,

23          because TM’s intellectual property as originally represented was useless. Cynthia is

                                                   19
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 20 of 73



 1          without information to admit or deny the allegations, and therefore she denies them.

2    109.   With respect to the allegations in paragraph 109, Alan and Hand Technologies deny

3           them. Hand Technologies in its March 23, 2018, memorandum noted above,

4           explained in brief terms the history of the contractual relationship and work

5           performed, and what TM owed Hand Technologies under the ESA, as modified,

6           because TM’s intellectual property as originally represented was useless. Cynthia is

7           without information to admit or deny the allegations, and therefore she denies them.

8    110.   With respect to the allegations in paragraph 110, Alan and Hand Technologies deny

9           them. Hand Technologies in its March 23, 2018, memorandum noted above,

10          explained in brief terms the history of the contractual relationship and work

11          performed, and what TM owed Hand Technologies under the ESA, as modified,

12          because TM’s intellectual property as originally represented was useless. Cynthia is

13          without information to admit or deny the allegations, and therefore she denies them.

14   111.   With respect to the allegations in paragraph 111, Alan and Hand Technologies deny

15          them. Hand Technologies in its March 23, 2018, memorandum noted above,

16          explained in brief terms the history of the contractual relationship and work

17          performed, and what TM owed Hand Technologies under the ESA, as modified,

18          because TM’s intellectual property as originally represented was useless. Cynthia is

19          without information to admit or deny the allegations, and therefore she denies them.

20   112.   With respect to the allegations in paragraph 112, Alan and Hand Technologies deny

21          them. Hand Technologies in its March 23, 2018, memorandum noted above,

22          explained in brief terms the history of the contractual relationship and work

23          performed, and what TM owed Hand Technologies under the ESA, as modified,

                                                  20
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 21 of 73



 1          because TM’s intellectual property as originally represented was useless. Cynthia is

2           without information to admit or deny the allegations, and therefore she denies them.

3    113.   With respect to the allegations in paragraph 113, Alan and Hand Technologies deny

4           them. Hand Technologies in its March 23, 2018, memorandum noted above,

5           explained in brief terms the history of the contractual relationship and work

6           performed, and what TM owed Hand Technologies under the ESA, as modified,

7           because TM’s intellectual property as originally represented was useless. Cynthia is

8           without information to admit or deny the allegations, and therefore she denies them.

9    114.   With respect to the allegations in paragraph 114, Alan and Hand Technologies deny

10          them as stated, including but not limited to TM’s misleading interpretation of the

11          email. Hand Technologies in its March 23, 2018, memorandum noted above,

12          explained in brief terms the history of the contractual relationship and work

13          performed, and what TM owed Hand Technologies under the ESA, as modified,

14          because TM’s intellectual property as originally represented was useless. Cynthia is

15          without information to admit or deny the allegations, and therefore she denies them.

16   115.   With respect to the allegations in paragraph 115, Alan and Hand Technologies deny

17          them. Hand Technologies in its March 23, 2018, memorandum noted above,

18          explained in brief terms the history of the contractual relationship and work

19          performed, and what TM owed Hand Technologies under the ESA, as modified,

20          because TM’s intellectual property as originally represented was useless. Cynthia is

21          without information to admit or deny the allegations, and therefore she denies them.

22   116.   With respect to the allegations in paragraph 116, Alan and Hand Technologies deny

23          them. Hand Technologies in its March 23, 2018, memorandum noted above,

                                                  21
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 22 of 73



 1          explained in brief terms the history of the contractual relationship and work

2           performed, and what TM owed Hand Technologies under the ESA, as modified,

3           because TM’s intellectual property as originally represented was useless. Cynthia is

4           without information to admit or deny the allegations, and therefore she denies them.

5    117.   With respect to the allegations in paragraph 117, Alan and Hand Technologies deny

6           them. Hand Technologies in its March 23, 2018, memorandum noted above,

7           explained in brief terms the history of the contractual relationship and work

8           performed, and what TM owed Hand Technologies under the ESA, as modified,

9           because TM’s intellectual property as originally represented was useless. TM’s

10          misrepresents the purpose, meaning, and intent of the November 15, 2016,

11          memorandum as Hand Technologies did not agree to expand the scope of its work

12          without modification of the payment terms of the original ESA. Cynthia is without

13          information to admit or deny the allegations, and therefore she denies them.

14   118.   With respect to the allegations in paragraph 118, Alan and Hand Technologies deny

15          them. Cynthia is without information to admit or deny the allegations, and therefore

16          she denies them.

17   119.   With respect to the allegations in paragraph 119, Alan and Hand Technologies deny

18          them. Cynthia is without information to admit or deny the allegations, and therefore

19          she denies them.

20   120.   With respect to the allegations in paragraph 120, Alan and Hand Technologies deny

21          them as stated. The email speaks for itself and must be read in the context of the

22          communications between the parties. Cynthia is without information to admit or

23          deny the allegations, and therefore she denies them.

                                                  22
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 23 of 73



 1   121.   With respect to the allegations in paragraph 121, Alan and Hand Technologies deny

2           them. Two radios were delivered, but TM took one apart, apparently to try to reverse

3           engineer it. Hand Technologies reminded TM of past due amounts still owed to

4           Hand Technologies for work completed yet not paid for. Cynthia is without

5           information to admit or deny the allegations, and therefore she denies them.

6    122.   With respect to the allegations in paragraph 122, Alan and Hand Technologies deny

7           them. Two radios were delivered, but TM took one apart, apparently to try to reverse

8           engineer it. Hand Technologies reminded TM of past due amounts still owed to

9           Hand Technologies for work completed yet not paid for. Cynthia is without

10          information to admit or deny the allegations, and therefore she denies them.

11   123.   With respect to the allegations in paragraph 123, Alan and Hand Technologies deny

12          them. Two radios were delivered, but TM took one apart, apparently to try to reverse

13          engineer it. Hand Technologies reminded TM of past due amounts still owed to

14          Hand Technologies for work completed yet not paid for. Cynthia is without

15          information to admit or deny the allegations, and therefore she denies them.

16   124.   With respect to the allegations in paragraph 124, Alan and Hand Technologies deny

17          them. Two radios were delivered, but TM took one apart, apparently to try to reverse

18          engineer it. Hand Technologies reminded TM of past due amounts still owed to

19          Hand Technologies for work completed yet not paid for. Cynthia is without

20          information to admit or deny the allegations, and therefore she denies them.

21   125.   With respect to the allegations in paragraph 125, Alan and Hand Technologies deny

22          them. Two radios were delivered, but TM took one apart, apparently to try to reverse

23          engineer it. Hand Technologies reminded TM of past due amounts still owed to

                                                  23
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 24 of 73



 1          Hand Technologies for work completed yet not paid for. Cynthia is without

2           information to admit or deny the allegations, and therefore she denies them.

3    126.   With respect to the allegations in paragraph 126, Alan and Hand Technologies deny

4           them. Hand Technologies modified the 12bit design as promised and measured the

5           results. The design worked and provided 16bits/Hz of data. Hand Technologies

6           offered to deliver a radio unit to an independent laboratory for testing. TM stated to

7           Hand Technologies that TM was not interested because of the required increased

8           antennae size and/or transmitter. At this point, the $250,000 agreement was

9           completed. Cynthia is without information to admit or deny the allegations, and

10          therefore she denies them.

11   127.   With respect to the allegations in paragraph 127, Alan and Hand Technologies deny

12          them. At this point in time, Hand Technologies was working on a new design to

13          double the output (from 8 to 16bits/Hz of data), with the knowledge of TM, a project

14          beyond the scope of and outside of the original ESA and the $250,000 agreement.

15          Cynthia is without information to admit or deny the allegations, and therefore she

16          denies them.

17   128.   With respect to the allegations in paragraph 128, Alan and Hand Technologies deny

18          them as stated. At this point in time, Hand Technologies was working on a new

19          design to double the output (from 8 to 16bits/Hz of data), with the knowledge and

20          consent of TM, a project beyond the scope and outside of the original ESA and the

21          $250,000 agreement. The email speaks for itself and must be read in the context of

22          the communications between the parties. Cynthia is without information to admit or

23          deny the allegations, and therefore she denies them.

                                                  24
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 25 of 73



 1   129.   With respect to the allegations in paragraph 129, Alan and Hand Technologies deny

2           them as stated. At this point in time, Hand Technologies was working on a new

3           design to double the output (from 8 to 16bits/Hz of data), with the knowledge and

4           consent of TM, a project beyond the scope of and outside of the original ESA and the

5           $250,000 agreement. Cynthia is without information to admit or deny the allegations,

6           and therefore she denies them.

7    130.   With respect to the allegations in paragraph 130, Alan and Hand Technologies deny

8           them as stated. At this point in time, Hand Technologies was working on a new

9           design to double the output (from 8 to 16bits/Hz of data), with the knowledge and

10          consent of TM, a project beyond the scope of and outside of the original ESA and the

11          $250,000 agreement. Cynthia is without information to admit or deny the allegations,

12          and therefore she denies them.

13   131.   With respect to the allegations in paragraph 131, Alan and Hand Technologies deny

14          them as stated. At this point in time, Hand Technologies was working on a new

15          design to double the output (from 8 to 16bits/Hz of data), with the knowledge and

16          consent of TM, a project beyond the scope of and outside of the original ESA and the

17          $250,000 agreement. As the original ESA noted, and as is common in design

18          projects, the scope of work changes requiring changes to payment terms. Hand

19          Technologies never agreed to conduct the additional research and development

20          without additional compensation above that already earned under the ESA and the

21          $250,000 agreement. Cynthia is without information to admit or deny the

22          allegations, and therefore she denies them.

23   132.   With respect to the allegations in paragraph 132, Alan and Hand Technologies deny

                                                  25
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 26 of 73



 1          them. Hand Technologies in its March 23, 2018, memorandum noted above,

2           explained in brief terms the history of the contractual relationship and work

3           performed, and what TM owed Hand Technologies under the ESA, as modified,

4           because TM’s intellectual property as originally represented was useless. Cynthia is

5           without information to admit or deny the allegations, and therefore she denies them.

6    133.   With respect to the allegations in paragraph 133, Alan and Hand Technologies deny

7           them. Hand Technologies in its March 23, 2018, memorandum noted above,

8           explained in brief terms the history of the contractual relationship and work

9           performed, and what TM owed Hand Technologies under the ESA, as modified,

10          because TM’s intellectual property as originally represented was useless. Cynthia is

11          without information to admit or deny the allegations, and therefore she denies them.

12   134.   With respect to the allegations in paragraph 134, Alan and Hand Technologies deny

13          them. Hand Technologies in its March 23, 2018, memorandum noted above,

14          explained in brief terms the history of the contractual relationship and work

15          performed, and what TM owed Hand Technologies under the ESA, as modified,

16          because TM’s intellectual property as originally represented was useless. Cynthia is

17          without information to admit or deny the allegations, and therefore she denies them.

18   135.   With respect to the allegations in paragraph 135, Alan and Hand Technologies deny

19          them. Hand Technologies in its March 23, 2018, memorandum noted above,

20          explained in brief terms the history of the contractual relationship and work

21          performed, and what TM owed Hand Technologies under the ESA, as modified,

22          because TM’s intellectual property as originally represented was useless. Cynthia is

23          without information to admit or deny the allegations, and therefore she denies them.

                                                  26
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 27 of 73



 1   136.   With respect to the allegations in paragraph 136, Alan and Hand Technologies deny

2           them. Hand Technologies in its March 23, 2018, memorandum noted above,

3           explained in brief terms the history of the contractual relationship and work

4           performed, and what TM owed Hand Technologies under the ESA, as modified,

5           because TM’s intellectual property as originally represented was useless. Cynthia is

6           without information to admit or deny the allegations, and therefore she denies them.

7    137.   With respect to the allegations in paragraph 137, Alan and Hand Technologies deny

8           them. Hand Technologies in its March 23, 2018, memorandum noted above,

9           explained in brief terms the history of the contractual relationship and work

10          performed, and what TM owed Hand Technologies under the ESA, as modified,

11          because TM’s intellectual property as originally represented was useless. Hand

12          Technologies informed TM of the hourly work by email of Alan Hand to TM in

13          November 2016, stating, “As we discussed, developing a new concept and design for

14          the Sepex was beyond the scope of the fixed price portion of the contract. We

15          completed and tested the TM version of Sepex in June. So we have spent more than

16          four months working to replace it. Brian billed 279 hour so far for his part of the

17          effort. Harvey has billed 320 hours his part of that effort. I have spent a significant

18          part of my time on that effort also. I will however only bill for 160 hours.” See

19          Document 2-3, page 41 of 53. Cynthia is without information to admit or deny the

20          allegations, and therefore she denies them.

21   138.   With respect to the allegations in paragraph 138, Alan and Hand Technologies deny

22          them. The ESA must be read in context of the parties’ course of dealings. Hand

23          Technologies in its March 23, 2018, memorandum noted above, explained in brief

                                                   27
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 28 of 73



 1          terms the history of the contractual relationship and work performed, and what TM

2           owed Hand Technologies under the ESA, as modified, because TM’s intellectual

3           property as originally represented was useless. Cynthia is without information to

4           admit or deny the allegations, and therefore she denies them.

5    139.   With respect to the allegations in paragraph 139, Alan and Hand Technologies deny

6           them. The ESA must be read in context of the parties’ course of dealings. Hand

7           Technologies in its March 23, 2018, memorandum noted above, explained in brief

8           terms the history of the contractual relationship and work performed, and what TM

9           owed Hand Technologies under the ESA, as modified, because TM’s intellectual

10          property as originally represented was useless. Cynthia is without information to

11          admit or deny the allegations, and therefore she denies them.

12   140.   With respect to the allegations in paragraph 140, Alan and Hand Technologies deny

13          them. The ESA must be read in context of the parties’ course of dealings. Hand

14          Technologies in its March 23, 2018, memorandum noted above, explained in brief

15          terms the history of the contractual relationship and work performed, and what TM

16          owed Hand Technologies under the ESA, as modified, because TM’s intellectual

17          property as originally represented was useless. Cynthia is without information to

18          admit or deny the allegations, and therefore she denies them.

19   141.   With respect to the allegations in paragraph 141, Alan and Hand Technologies deny

20          them. The ESA must be read in context of the parties’ course of dealings. Hand

21          Technologies in its March 23, 2018, memorandum noted above, explained in brief

22          terms the history of the contractual relationship and work performed, and what TM

23          owed Hand Technologies under the ESA, as modified, because TM’s intellectual

                                                  28
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 29 of 73



 1          property as originally represented was useless. Cynthia is without information to

2           admit or deny the allegations, and therefore she denies them.

3    142.   With respect to the allegations in paragraph 142, Alan and Hand Technologies deny

4           them. The ESA must be read in context of the parties’ course of dealings. Hand

5           Technologies in its March 23, 2018, memorandum noted above, explained in brief

6           terms the history of the contractual relationship and work performed, and what TM

7           owed Hand Technologies under the ESA, as modified, because TM’s intellectual

8           property as originally represented was useless. Cynthia is without information to

9           admit or deny the allegations, and therefore she denies them.

10   143.   With respect to the allegations in paragraph 143, Alan and Hand Technologies deny

11          them as stated. Hand Technologies successfully created a new design to double the

12          output (from 8 to 16bits/Hz of data), with the knowledge of TM, a project beyond the

13          scope of and outside of the original ESA and the $250,000 agreement. As the

14          original ESA noted, and as is common in design projects, the scope of work changes

15          requiring changes to payment terms. Hand Technologies never agreed to conduct

16          the additional research and development without additional compensation above that

17          already earned under the ESA and the $250,000 agreement. Hand Technologies has

18          offered to deliver the intellectual property upon payment. Presently, TM has

19          materially breached its duties to compensate Hand Technologies and., thus, has

20          relieved Hand Technologies, its officers, directors, employees and subcontractors,

21          from any obligations. Cynthia is without information to admit or deny the

22          allegations, and therefore she denies them.

23   144.   With respect to the allegations in paragraph 144, Alan and Hand Technologies admit

                                                  29
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 30 of 73



 1          that Hand Technologies sent the May 3, 2018, email to Mr. Landberg and that Hand

2           Technologies, did, indeed, create the unbalanced modulation from scratch. Hand

3           Technologies successfully created this new design to double the output (from 8 to

4           16bits/Hz of data), with the knowledge of TM, a project beyond the scope of and

5           outside of the original ESA and the $250,000 agreement. As the original ESA noted,

6           and as is common in design projects, the scope of work changes requiring changes to

7           payment terms. Hand Technologies never agreed to conduct the additional research

8           and development without additional compensation above that already earned under

9           the ESA and the $250,000 agreement. Cynthia is without information to admit or

10          deny the allegations, and therefore she denies them.

11   145.   With respect to the allegations in paragraph 145 Alan and Hand Technologies deny

12          them. Cynthia is without information to admit or deny the allegations, and therefore

13          she denies them.

14   146.   With respect to the allegations in paragraph 146 Alan and Hand Technologies deny

15          them as stated. Cynthia is without information to admit or deny the allegations, and

16          therefore she denies them.

17   147.   With respect to the allegations in paragraph 147 Alan and Hand Technologies deny

18          them as stated. Alan and Hand Technologies admit that Hand Technologies sent the

19          May 3, 2018, email to Mr. Landberg and that Hand Technologies, did, indeed, create

20          the unbalanced modulation from scratch. Hand Technologies successfully created

21          this new design to increase the output to 16bits/Hz of data, with the knowledge of

22          TM, a project beyond the scope of and outside of the original ESA and the $250,000

23          agreement. As the original ESA noted, and as is common in design projects, the

                                                  30
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 31 of 73



 1          scope of work changes requiring changes to payment terms. Hand Technologies

2           never agreed to conduct the additional research and development without additional

3           compensation above that already earned under the ESA and the $250,000 agreement.

4           Presently, TM has materially breached its duties to compensate Hand Technologies

5           and., thus, has relieved Hand Technologies, its officers, directors, employees and

6           subcontractors, from any obligations. Cynthia is without information to admit or

7           deny the allegations, and therefore she denies them.

8    148.   With respect to the allegations in paragraph 148 Alan and Hand Technologies deny

9           them as stated. Hand Technologies, did, indeed, create the unbalanced modulation

10          from scratch. Hand Technologies successfully created this new design to increase

11          the output to 16bits/Hz of data, with the knowledge and consent of TM, a project

12          beyond the scope of and outside of the original ESA and the $250,000 agreement.

13          As the original ESA noted, and as is common in design projects, the scope of work

14          changes requiring changes to payment terms. Hand Technologies never agreed to

15          conduct the additional research and development without additional compensation

16          above that already earned under the ESA and the $250,000 agreement. Presently,

17          TM has materially breached its duties to compensate Hand Technologies and., thus,

18          has relieved Hand Technologies, its officers, directors, employees and

19          subcontractors, from any obligations. Cynthia is without information to admit or

20          deny the allegations, and therefore she denies them.

21   149.   With respect to the allegations in paragraph 149 Alan and Hand Technologies deny

22          them as stated. Cynthia is without information to admit or deny the allegations, and

23          therefore she denies them.

                                                  31
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 32 of 73



 1   150.   With respect to the allegations in paragraph 150 Alan and Hand Technologies deny

2           them as stated. Hand Technologies, did, indeed, create the unbalanced modulation

3           from scratch. Hand Technologies successfully created this new design to increase

4           the output to 16bits/Hz of data, with the knowledge and consent of TM, a project

5           beyond the scope of and outside of the original ESA and the $250,000 agreement.

6           As the original ESA noted, and as is common in design projects, the scope of work

7           changes requiring changes to payment terms. Hand Technologies never agreed to

8           conduct the additional research and development without additional compensation

9           above that already earned under the ESA and the $250,000 agreement. Presently,

10          TM has materially breached its duties to compensate Hand Technologies and., thus,

11          has relieved Hand Technologies, its officers, directors, employees and

12          subcontractors, from any obligations. Cynthia is without information to admit or

13          deny the allegations, and therefore she denies them.

14   151.   With respect to the allegations in paragraph 151 Alan and Hand Technologies deny

15          them as stated. Hand Technologies, did, indeed, create the unbalanced modulation

16          from scratch. Hand Technologies successfully created this new design to increase

17          the output to 16bits/Hz of data, with the knowledge and consent of TM, a project

18          beyond the scope of and outside of the original ESA and the $250,000 agreement.

19          As the original ESA noted, and as is common in design projects, the scope of work

20          changes requiring changes to payment terms. Hand Technologies never agreed to

21          conduct the additional research and development without additional compensation

22          above that already earned under the ESA and the $250,000 agreement. Presently,

23          TM has materially breached its duties to compensate Hand Technologies and., thus,

                                                  32
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 33 of 73



 1          has relieved Hand Technologies, its officers, directors, employees and

2           subcontractors, from any obligations. Cynthia is without information to admit or

3           deny the allegations, and therefore she denies them.

4    152.   With respect to the allegations in paragraph 152 Alan and Hand Technologies admit

5           the email was sent, that the email speaks for itself, and deny the balance of the

6           allegations and any inferences therefrom. Cynthia is without information to admit or

7           deny the allegations, and therefore she denies them.

8    153.   With respect to the allegations in paragraph 153 Alan and Hand Technologies admit

9           the email was sent, that the email speaks for itself, and deny the balance of the

10          allegations and any inferences therefrom. Cynthia is without information to admit or

11          deny the allegations, and therefore she denies them.

12   154.   With respect to the allegations in paragraph 154 Alan and Hand Technologies admit

13          the email was sent, that the email speaks for itself, and deny the balance of the

14          allegations and any inferences therefrom. Cynthia is without information to admit or

15          deny the allegations, and therefore she denies them.

16   155.   With respect to the allegations in paragraph 155, Alan and Hand Technologies admit

17          the email was sent, that the email speaks for itself, and deny the balance of the

18          allegations and any inferences therefrom. Cynthia is without information to admit or

19          deny the allegations, and therefore she denies them.

20   156.   With respect to the allegations in paragraph 156, Alan and Hand Technologies deny

21          them as stated. Hand Technologies, did, indeed, create the unbalanced modulation

22          from scratch. Hand Technologies successfully created this new design to increase

23          the output to 16bits/Hz of data, with the knowledge of TM, a project beyond the

                                                   33
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 34 of 73



 1          scope of and outside of the original ESA and the $250,000 agreement. As the

2           original ESA noted, and as is common in design projects, the scope of work changes

3           requiring changes to payment terms. Hand Technologies never agreed to conduct

4           the additional research and development without additional compensation above that

5           already earned under the ESA and the $250,000 agreement. Presently, TM has

6           materially breached its duties to compensate Hand Technologies and., thus, has

7           relieved Hand Technologies, its officers, directors, employees and subcontractors,

8           from any obligations. Cynthia is without information to admit or deny the

9           allegations, and therefore she denies them.

10   157.   With respect to the allegations in paragraph 157, Alan and Hand Technologies deny

11          them as stated. Alan and Hand Technologies admit that TM did loan Hand

12          Technologies equipment, which equipment was subject to Hand Technologies right

13          to purchase it at a set price. Cynthia is without information to admit or deny the

14          allegations, and therefore she denies them.

15   158.   With respect to the allegations in paragraph 158, Alan and Hand Technologies deny

16          them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

17          executed a bailment agreement, which agreement speaks for itself. Cynthia is

18          without information to admit or deny the allegations, and therefore she denies them.

19   159.   With respect to the allegations in paragraph 159, Alan and Hand Technologies deny

20          them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

21          executed a bailment agreement, which agreement speaks for itself. Cynthia is

22          without information to admit or deny the allegations, and therefore she denies them.

23   160.   With respect to the allegations in paragraph 160, Alan and Hand Technologies deny

                                                  34
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 35 of 73



 1          them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

2           executed a bailment agreement, which agreement speaks for itself, and that

3           equipment was delivered to Hand Technologies. Cynthia is without information to

4           admit or deny the allegations, and therefore she denies them.

5    161.   With respect to the allegations in paragraph 161, Alan and Hand Technologies deny

6           them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

7           executed a bailment agreement, which agreement speaks for itself. The parties also

8           agreed that Hand Technologies could purchase the equipment from TM for a set

9           price. Cynthia is without information to admit or deny the allegations, and therefore

10          she denies them.

11   162.   With respect to the allegations in paragraph 162, Alan and Hand Technologies deny

12          them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

13          executed a bailment agreement, which agreement speaks for itself. Cynthia is

14          without information to admit or deny the allegations, and therefore she denies them.

15   163.   With respect to the allegations in paragraph 163, Alan and Hand Technologies deny

16          them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

17          executed a bailment agreement, which agreement speaks for itself. Cynthia is

18          without information to admit or deny the allegations, and therefore she denies them.

19   164.   With respect to the allegations in paragraph 164, Alan and Hand Technologies deny

20          them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

21          executed a bailment agreement, which agreement speaks for itself, and that

22          equipment was delivered to Hand Technologies. Cynthia is without information to

23          admit or deny the allegations, and therefore she denies them.

                                                  35
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 36 of 73



 1   165.   With respect to the allegations in paragraph 165, Alan and Hand Technologies deny

2           them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

3           executed a bailment agreement, which agreement speaks for itself. Cynthia is

4           without information to admit or deny the allegations, and therefore she denies them.

5    166.   With respect to the allegations in paragraph 166, Alan and Hand Technologies deny

6           them as stated. Alan and Hand Technologies admit that TM and Hand Technologies

7           executed a bailment agreement, which agreement speaks for itself. Cynthia is

8           without information to admit or deny the allegations, and therefore she denies them.

9    167.   With respect to the allegations in paragraph 167, Alan and Hand Technologies deny

10          them as stated. Cynthia is without information to admit or deny the allegations, and

11          therefore she denies them.

12   168.   With respect to the allegations in paragraph 168, Alan and Hand Technologies deny

13          them as stated. Cynthia is without information to admit or deny the allegations, and

14          therefore she denies them.

15   169.   With respect to the allegations in paragraph 169, Alan and Hand Technologies deny

16          them as stated. Cynthia is without information to admit or deny the allegations, and

17          therefore she denies them.

18   170.   With respect to the allegations in paragraph 170, the Hand Defendants deny them.

19   171.   With respect to the allegations in paragraph 171, the Hand Defendants deny them.

20   172.   With respect to the allegations in paragraph 172, the Hand Defendants deny them.

21   173.   With respect to the allegations in paragraph 173, the Hand Defendants deny them.

22   174.   With respect to the allegations in paragraph 174, the Hand Defendants deny them.

23   175.   With respect to the allegations in paragraph 175, the Hand Defendants deny them.

                                                 36
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 37 of 73



 1   176.    With respect to the allegations in paragraph 176, the Hand Defendants deny them.

2     177.    With respect to the allegations in paragraph 177, the Hand Defendants deny them.

3                                            COUNT I

4                                             FRAUD

5    178.    The Hand Defendants repeat and reallege all previous responses.

6    179.    With respect to the allegations in paragraph 179, the Hand Defendants deny them.

7    180.    With respect to the allegations in paragraph 180, the Hand Defendants deny them.

8    181.    With respect to the allegations in paragraph 181, the Hand Defendants deny them.

9    182.    With respect to the allegations in paragraph 182, the Hand Defendants deny them.

10   183.    With respect to the allegations in paragraph 183, the Hand Defendants deny them.

11   184.    With respect to the allegations in paragraph 184, the Hand Defendants deny them.

12   185.    With respect to the allegations in paragraph 185, the Hand Defendants deny them.

13   186.    With respect to the allegations in paragraph 186, the Hand Defendants deny them.

14           Denies

15                                           COUNT II

16                    BREACH OF CONTRACT – PHASE TWO CONTRACT

17   187.    The Hand Defendants repeat and reallege all previous responses.

18   188.    With respect to the allegations in paragraph 188, the Hand Defendants deny them.

19           TM materially breached the contracts between it and Hand Technologies.

20   189.    With respect to the allegations in paragraph 189, the Hand Defendants deny them.

21   190.    With respect to the allegations in paragraph 190, the Hand Defendants deny them.

22   191.    With respect to the allegations in paragraph 191, the Hand Defendants deny them.

23   192.    With respect to the allegations in paragraph 192, the Hand Defendants deny them.

                                                  37
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 38 of 73



 1   193.   With respect to the allegations in paragraph 193, the Hand Defendants deny them.

2    194.   With respect to the allegations in paragraph 194, the Hand Defendants deny them.

3                                           COUNT III

4               BREACH OF CONTRACT - $250,000 CONTRACT ADDITION

5    195.   The Hand Defendants repeat and reallege all previous responses.

6    196.   With respect to the allegations in paragraph 196, the Hand Defendants admit them

7           and state that the agreement has been completed and fulfilled.

8    197.   With respect to the allegations in paragraph 197, the Hand Defendants deny them as

9           stated. The Hand Defendants admit that the agreement has been completed and

10          fulfilled.

11   198.   With respect to the allegations in paragraph 198, the Hand Defendants deny them.

12   199.   With respect to the allegations in paragraph 199, the Hand Defendants deny them.

13   200.   With respect to the allegations in paragraph 200, the Hand Defendants deny them.

14   201.   With respect to the allegations in paragraph 201, the Hand Defendants deny them.

15                                          COUNT IV

16                PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

17   202.   The Hand Defendants repeat and reallege all previous responses.

18   203.   With respect to the allegations in paragraph 203, the Hand Defendants deny them.

19   204.   With respect to the allegations in paragraph 204, the Hand Defendants deny them.

20   205.   With respect to the allegations in paragraph 205, the Hand Defendants deny them.

21   206.   With respect to the allegations in paragraph 206, the Hand Defendants deny them.

22   207.   With respect to the allegations in paragraph 207, the Hand Defendants deny them.

23   208.   With respect to the allegations in paragraph 208, the Hand Defendants deny them.

                                                  38
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 39 of 73



 1                                          COUNT V

2                        MISAPPROPRIATION OF TRADE SECRET

3    209.   The Hand Defendants repeat and reallege all previous responses.

4    210.   With respect to the allegations in paragraph 210, the Hand Defendants deny them.

5    211.   With respect to the allegations in paragraph 211, the Hand Defendants deny them.

6    212.   With respect to the allegations in paragraph 212, the Hand Defendants deny them.

7    213.   With respect to the allegations in paragraph 213, the Hand Defendants deny them.

8    214.   With respect to the allegations in paragraph 214, the Hand Defendants deny them.

9    215.   With respect to the allegations in paragraph 215, the Hand Defendants deny them.

10   216.   With respect to the allegations in paragraph 216, the Hand Defendants deny them.

11   217.   With respect to the allegations in paragraph 217, the Hand Defendants deny them.

12   218.   With respect to the allegations in paragraph 218, the Hand Defendants deny them.

13                                          COUNT VI

14              MISAPPROPRIATION OF CONFIDENTIAL INFORMATION

15   219.   The Hand Defendants repeat and reallege all previous responses.

16   220.   With respect to the allegations in paragraph 220, the Hand Defendants deny them.

17   221.   With respect to the allegations in paragraph 221, the Hand Defendants deny them.

18   222.   With respect to the allegations in paragraph 222, the Hand Defendants deny them.

19   223.   With respect to the allegations in paragraph 223, the Hand Defendants deny them.

20   224.   With respect to the allegations in paragraph 224, the Hand Defendants deny them.

21   225.   With respect to the allegations in paragraph 225, the Hand Defendants deny them.

22   226.   With respect to the allegations in paragraph 226, the Hand Defendants deny them.

23   227.   With respect to the allegations in paragraph 227, the Hand Defendants deny them.

                                                 39
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 40 of 73



 1   228.    With respect to the allegations in paragraph 228, the Hand Defendants deny them.

2                                            COUNT VII

3                                            REPLEVIN

4    229.    The Hand Defendants repeat and reallege all previous responses.

5    230.    With respect to the allegations in paragraph 230, Alan and Hand Technologies admit

6            them subject to Hand Technologies’ rights to purchase them and/or to be paid by TM

7            for work done with or on the equipment before return to TM. Cynthia is without

8            information to admit or deny the allegations, and therefore she denies them.

9    231.    With respect to the allegations in paragraph 231, Alan and Hand Technologies deny

10           them, as the equipment was delivered to Hand Technologies, through its agent, Alan

11           Hand. Cynthia is without information to admit or deny the allegations, and therefore

12           she denies them.

13   232.    With respect to the allegations in paragraph 232, Alan and Hand Technologies admit

14           them. Cynthia is without information to admit or deny the allegations, and therefore

15           she denies them.

16   233.    With respect to the allegations in paragraph 233, Alan and Hand Technologies deny

17           them.

18   234.    With respect to the allegations in paragraph 234, the Hand Defendants deny them.

19   235.    With respect to the allegations in paragraph 235, the Hand Defendants deny them.

20    236.    With respect to the allegations in paragraph 236, the Hand Defendants deny them.

21                                              COUNT VIII

22                                             CONVERSION

23   237.    The Hand Defendants repeat and reallege all previous responses.

                                                   40
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 41 of 73



 1   238.   With respect to the allegations in paragraph 238, Alan and Hand Technologies admit

2           them subject to Hand Technologies’ rights to purchase them and/or to be paid by TM

3           for work done with or on the equipment before return to TM. Cynthia is without

4           information to admit or deny the allegations, and therefore she denies them.

5    239.   With respect to the allegations in paragraph 239, Alan and Hand Technologies deny

6           them, as the equipment was delivered to Hand Technologies, through its agent, Alan

7           Hand. Cynthia is without information to admit or deny the allegations, and therefore

8           she denies them.

9    240.   With respect to the allegations in paragraph 240, Alan and Hand Technologies admit

10          them. Cynthia is without information to admit or deny the allegations, and therefore

11          she denies them.

12   241.   With respect to the allegations in paragraph 241, Alan and Hand Technologies deny

13          them.

14   242.   With respect to the allegations in paragraph 242, the Hand Defendants deny them.

15   243.   With respect to the allegations in paragraph 243, the Hand Defendants deny them.

16   244.   With respect to the allegations in paragraph 244, the Hand Defendants deny them.

17                                          Affirmative Defenses

18   1.        The court lacks jurisdiction over each of the Hand Defendants.

19   2.        The Plaintiff fails to state a claim for which relief can be granted.

20   3.        The Plaintiff’s claims are barred by the applicable statute of limitations.

21   4.        The Plaintiff’s claims fail for lack of consideration.

22   5.        The Plaintiff’s claims fail due to the Plaintiff’s material breaches of contract.

23   6.        The Plaintiff’s claims fail due to waiver.

                                                   41
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 42 of 73



 1   7.       The Plaintiff’s claims fail due to estoppel.

2    8.       The Plaintiff’s claims fail due to accord and satisfaction.

3    9.       The Plaintiff’s claims fail due to its unclean hands.

4    10.      The Plaintiff’s claims fail due to its inequitable conduct.

5    11.      The Plaintiff’s claims fail due to its failure to pay for services rendered.

6    12.   A bailee has the right to withhold return of bailed goods when the bailor fails to pay

7          for services.

8    13.   The Plaintiff’s claims against Alan and Cynthia fail due to the doctrine of corporate

9          responsibility of Hand Technologies which shields them from personal liability for

10         the corporation’s alleged liability.

11   14.   The Plaintiff’s claims fail for failure to plead fraud with requisite particularity.

12   15.   The Plaintiff’s claims fail because it assumed the risk that technological

13         developments may not succeed.

14   16.   The Plaintiff’s claims fail due to its contributory negligence.

15   17.   The Plaintiff’s claims fail due its subjecting the Hand Defendants to duress by

16         refusing to pay as agreed.

17   18.   The Plaintiff’s claims fail due to its fraud.

18   19.   The Plaintiff’s claims fail due to laches.

19   20.   The Plaintiff’s claims fail due its granting a license to Hand Technology to use the

20         equipment and its intellectual property.

21                                          Counterclaims

22         NOW COMES the Hand Defendants, and by way of counterclaim against TM

23   Technologies, LLC, and new Counterclaim Defendants TerraNova Capital Partners, Inc.,

                                                   42
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 43 of 73



 1   and TerraNova Capital Equities, Inc., and state as follows:

2    1.     The Hand Defendants repeat, reallege, and incorporate in these counterclaims all

3           previous allegations and responses included in its answer to the Amended

4           Complaint.

5    2.     TerraNova Capital Partners, Inc. is well-respected investment and merchant banking

6           firm with offices located at 733 Third Avenue, New York, New York.

7    3.     TerraNova Capital Partners, Inc. provides investment banking services through its

8           wholly-owned subsidiary, TerraNova Capital Equities, Inc., a FINRA-registered

9           broker-dealer. Hereinafter, Counterclaim Defendants TerraNova Capital Partners,

10          Inc. and TerraNova Capital Equities, Inc. will be referred to as “TerraNova.”

11   4.     TerraNova has a global reach focused on investments with social impact,

12          specializing in providing its clients highly-customized, professional and cost-

13          effective investment banking services.

14   5.     John Steinmetz co-founded TerraNova Capital Partners, Inc. in 1999. He is the

15          Chairman of TerraNova Capital Partners and the President of TerraNova Capital

16          Equities.

17   6.     Steinmetz runs the TerraNova’s Investment Banking business and is a partner in the

18          firm’s Merchant Banking operations. Steinmetz has more than twenty-five years of

19          experience in investment banking and venture capital having completed in excess of

20          fifty transactions representing over $500 million in capital for both public and private

21          growth companies. He is a seasoned investment banker and serial entrepreneur.

22   7.     Steinmetz is directly involved in TM Technologies, raising money for TM, sitting on

23          its board of directors, representing it and many of its investors, and having a critical

                                                   43
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 44 of 73



 1         role in the leadership and direction of the company.

2    8.    Steinmetz is also related to Alan and Cynthia Hand, being the biological cousin of

3          Cynthia Hand.       Alan Hand knew Steinmetz for decades well before Hand

4          Technologies and TM began working with one another, and trusted him and his

5          reputation and his company.

6    9.    Hand Technologies agreed to translate a TM Technologies design from its obsolete

7          analog technology to a modern digital design. Hand Technologies agreed to supply

8          the converted design as an IP core (or IP block).

9    10.   In modern electronic design a semiconductor intellectual property core, IP core, or IP

10         block, is a reusable unit of logic, cell, or integrated circuit (commonly called a

11         "chip") layout design that is the intellectual property of one party.

12   11.   IP cores may be licensed to another party or can be owned and used by a single party

13         alone.

14   12.   The term IP cores is derived from the licensing of the patent and/or source code

15         copyright that exist in the design.

16   13.   IP cores can be used as building blocks within application-specific integrated circuit

17         (ASIC) designs or field-programmable gate array (FPGA) logic designs. IP cores are

18         supplied in the form of a computer file or code.

19   14.   Hand Technologies estimated that the job for TM under the ESA would take six

20         months and charged a fee of two million dollars. Provision was also made for work

21         to be performed on an hourly basis. It is common for IP development projects to

22         change in scope and cost over time.

23   15.   Had the TM Technologies design operated as TM had represented, the job would

                                                  44
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 45 of 73



 1         have been completed in the six months that were estimated.

2    16.   Hand Technologies, Inc. translated the TM Technologies design into an IP block.

3    17.   During testing, Hand Technologies discovered that one key section of the TM

4          Technologies' design did not function as represented, both verbally and in TM's

5          written technical specifications.

6    18.   Hand Technologies, Inc. notified TM Technologies of the error and requested a

7          correction.

8    19.   No one at TM Technologies was able to provide a correction.

9    20.   After Hand Technologies pointed out lack of functionality, Rick Gerdes, TM

10         Technologies chief scientist, discovered that a part of TM's design had not made it

11         into the patents.

12   21.   Analysis of the newly available missing part of the design showed that the TM

13         Technologies design would not provide a meaningful improvement over modern

14         state-of-the-art waveforms.

15   22.   Hand Technologies, Inc. informed TM Technologies CEO, Daniel Hodges, that the

16         project was at a dead end.

17   23.   TM Technologies had no ability to develop a solution.

18   24.   TM's Hodges pressed Hand Technologies to come up with a method to make TM

19         modulation work.

20   25.   The request from TM for Hand Technologies to resolve its design flaws transformed

21         the project from a straightforward project to create an IP core to an open ended

22         research and development effort to invent a replacement concept and design.

23   26.   These modifications to fix the design flaws were outside the scope of ESA's fixed

                                                45
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 46 of 73



 1         priced contract. Indeed, the ESA anticipated that aspects of the project would be

2          paid on an hourly basis. ESA, Exhibit C (Doc. 2-3 at page 19-20 of 53).

3    27.   Hand Technologies agreed to look at the problem to see if they could identify a

4          solution to help save TM Technologies' company.

5    28.   In order to solve TM's problem, Hand Technologies researched how do build a TM

6          demodulator.

7    29.   Hand Technologies studied the nature of transparency and developed a working

8          theory of how transparency worked.

9    30.   Hand Technologies built simulations of candidate transmit and receive designs.

10   31.   Despite their early optimism, the task of inventing a replacement concept and

11         hardware design proved elusive.

12   32.   TM Technologies management became impatient with Hand Technologies' progress.

13   33.   TM withheld payment from Hand Technologies was threatened it with lawsuits,

14         ignoring that the projected had shifted from that had been contracted for in the ESA

15         to finding a replacement for TM's failed design.

16   34.   Eventually Hand Technologies made it work.

17   35.   A total additional time period of seven months was required to complete the project.

18   36.   Harvey Woodsum of Hand Technologies was granted a patent (patent number

19         9882764) for the design. The patent is assigned to TM Technologies since it was

20         derivative from TM's intellectual property.

21   37.   By February 2017, Hand Technologies provided a working radio for testing at an

22         independent lab (Rincon) that met the target of 4bits of TM combined with 8bits of

23         QAM.

                                                 46
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 47 of 73



 1   38.   Transparency was working in a radio with excellent performance.

2    39.   All other contract items were provided to TM Technologies on a thumb drive on

3          March 2017. At this point in time the extended work to fix the flaws in TM's design

4          was complete.

5    40.   It is common for customers to want to add items to a fixed price contract. The

6          proposed changes are discussed and a price is attached.

7    41.   In November 2016, TM's Powell presented a list of items that TM Technologies

8          wanted Hand Technologies to provide.

9    42.   The list of changes included some items that would cause a significant change in

10         project scope.

11   43.   Hand Technologies told Powell that the proposed changes would be very expensive.

12         Powell insisted that Hand Technologies first acknowledge and agree on what the

13         changes were to be and the proposed timetable for delivery of those changes, before

14         discussing the additional cost of those changes.

15   44.   Powell presented a schedule of changes to Hand Technologies, with a place for Hand

16         Technologies to initial to acknowledge agreement on what the changes were. Powell

17         required that Hand Technologies return the schedule with the acknowledgement,

18         before discussing costs.

19   45.   After Hand Technologies complied with Powell's demands, however, Power

20         informed Hand Technologies that TM would not pay any additional sums for the

21         changes, with the excuse that Hand Technologies had "overcharged" TM on the

22         fixed price contract.

23   46.   Hand Technologies informed Powell that Hand Technologies rejected the notion that

                                                 47
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 48 of 73



 1         the proposed changes were covered under the fixed price contract. Alan Hand

2          informed TM's CEO Daniel Hodges that Hand Technologies had no interest in

3          working with Powell, who had proposed millions of dollars' worth of changes

4          without compensation to Hand Technologies, and thus there was no agreement on

5          the price for the additional work at that time.

6    47.   In that conversation with Alan, Hodges did not dispute that there was no agreement

7          on the additional work. Instead, Hodges said Hand Technologies would work with

8          him and not with Powell.

9    48.   Months later, however, Hand Technologies was surprised to find out that Hodges

10         later claimed that Hand Technologies had agreed to a contract modification (which

11         Plaintiff refers to as November 2016 Amendment in its amended complaint) using

12         the list of proposed changes.

13   49.   In the March 2016 time frame, in a conversation with TM Technologies' CEO, Dan

14         Hodges, Hand Technologies raised the possibility of increasing the number of bits by

15         sending both amplitude and time shift in the TM portion of the waveform.

16   50.   This would provide a 100% improvement in data rate as compared to the unit being

17         delivered under contract that provided a 50% improvement.

18   51.   Hand Technologies explained that it did not understand the physics of the

19         modification and that there was a good chance that it might not have a useful level of

20         performance. Hand Technologies represented to TM, and TM understood, that it was

21         an experiment and that Hand Technologies did not know if the modifications would

22         provide useful performance.

23   52.   Hand Technologies made it clear to TM that if the modification did not perform well,

                                                  48
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 49 of 73



 1         it was a dead end. Alan Hand sent an email to Mike Powell explaining the same.

2    53.   TM wanted us to pursue it and offered Hand Technologies $250,000 to try it, which

3          TM prepaid.

4    54.   Hand Technologies modified the 12bit design as promised and measured the results.

5    55.   The design worked and provided 16bits/Hz of data.

6    56.   The required signal-to-noise ratio (SNR), however, increased by 20dB. Which

7          means that bigger antennas or much higher transmit power would be required.

8    57.   Hand Technologies offered TM to deliver a radio unit to the independent laboratory

9          for testing. TM declined. The $250,000 contract was complete at this point.

10   58.   Despite successful completion of the 12bit version that proved and demonstrated that

11         transparency could be implemented in a modern SDR radio, it was not enough.

12   59.   TM Technologies' needs had evolved from the original contractual effort to prove

13         that TM Modulation worked.       TM Technologies now needed 16bit/Hz for the

14         customers and market opportunities they had identified.

15   60.   TM pressed Hand Technologies to develop a way to double the data rate to 16

16         bits/Hz, without an increase in required SNR.

17   61.   Hand Technologies undertook those efforts, after promises were made, agreed to,

18         and payment provisions made as described below concerning the outstanding

19         balance TM owed Hand Technologies of just under $600,000 under the original

20         ESA; Hand Technologies also knew it had a potential client in TM if successful, and

21         if not TM, other companies would see the market value in the product.

22   62.   Hand Technologies undertook those development efforts, and designed a concept

23         called "unbalanced side lobe modulation." This waveform does not in any way

                                                49
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 50 of 73



 1         derive from TM patents or intellectual property.          The unbalanced side lobe

2          modulation is not derived from TM's intellectual property and was not produced

3          under any contract with or for TM.

4    63.   During its relationship with Hand Technologies, TM had and has been “a slow pay

5          company.” Multiple phone calls and sometimes warnings of work stoppage by Hand

6          Technologies were required for most payments. TM consistently represented to

7          Hand Technologies that it suffered cash shortages and had problems making its own

8          payroll.

9    64.   Upon information and belief, during the period when Hand Technologies was

10         working with TM, including the period of time when Hand Technologies was

11         developing Unbalanced Sidelobe Modulation, TerraNova raised money for TM

12         Technologies in the range of eleven to thirteen million dollars.

13   65.   TerraNova is well-respected investment and merchant banking firm with offices

14         located at 733 Third Avenue, New York, New York.

15   66.   TerraNova has a global reach focused on investments with social impact,

16         specializing in providing its clients highly-customized, professional and cost-

17         effective investment banking services.

18   67.   Steinmetz runs the TerraNova’s Investment Banking business and is a partner in the

19         firm’s Merchant Banking operations. Steinmetz has more than twenty-five years of

20         experience in investment banking and venture capital having completed in excess of

21         fifty transactions representing over $500 million in capital for both public and private

22         growth companies. He is a seasoned investment banker and serial entrepreneur.

23   68.   Steinmetz is directly involved in TM Technologies, raising money for TM, sitting on

                                                  50
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 51 of 73



 1         its board of directors, and having a critical role in the leadership and direction of the

2          company.

3    69.   Based on Steinmetz’s experience, reputation, and the decades long familial

4          relationship between Steinmetz and Alan and Cynthia Hand, Alan trusted Steinmetz.

5          Alan and Hand Technologies were comforted by and relied upon Steinmetz and

6          TerraNova’s personal involvement with and support of TM that TM would deal

7          honestly and fairly with Hand Technologies.

8    70.   Steinmetz and TerraNova’s involvement in TM was especially important to the Hand

9          Defendants because TM was a start-up company, and a slow paying client.

10   71.   Hand Technologies took its concerns to Steinmetz at TerraNova and as a TM board

11         member about TM’s refusal to pay the nearly $600,000 owed after completing the

12         original work on phase two of the contract to Steinmetz. Steinmetz informed Hand

13         Technologies by a telephone call with Alan that TM Technologies was unwilling to

14         make any payments to Hand Technologies until Unbalanced Sidelobe Modulation

15         was proven. See Exhibit L to the TM Complaint, Document 1-2.

16   72.   Hand Technologies informed TM Technologies, through Steinmetz, that it was

17         stopping all work on Unbalanced Sidelobe Modulation until past due amounts were

18         resolved. See Exhibit L to the TM Complaint, Document 1-2.

19   73.   On behalf of TM and TerraNova, Steinmetz negotiated an agreement with Hand

20         Technologies to continue the development of Unbalanced Sidelobe Modulation.

21         Steinmetz agreed to hold in escrow at Terra Nova $500,000 of TM’s funds that

22         TerraNova had raised for TM until Hand Technologies proved that Unbalanced

23         Sidelobe Modulation was working. See Exhibit L to the TM Complaint, Document

                                                  51
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 52 of 73



 1         1-2.

2    74.   TM, TerraNova, Steinmetz and Hand Technologies agreed that the wireless research

3          and development company Rincon would test and certify successful completion of

4          Unbalanced Sidelobe Modulation.           TM, TerraNova, Steinmetz and Hand

5          Technologies agreed that immediately upon certification by Rincon that Unbalanced

6          Side Modulation worked, Steinmetz and TerraNova would release the $500,000 to

7          Hand Technologies as a payment toward the outstanding $591,850 past due from the

8          phase two contract.

9    75.   TM, TerraNova, Steinmetz and Hand Technologies also agreed that that cost

10         associated with Unbalanced Sidelobe Modulation would be negotiated after

11         completion of the project since TM Technologies was not willing to commit funds

12         prior to proof that Unbalanced Sidelobe Modulation worked.

13   76.   Steinmetz represented to Hand Technologies by direct verbal communications that

14         the funds of TM held in the TerraNova escrow account was the same as and secure

15         as an escrow account in a commercial bank. Steinmetz further informed Hand

16         Technologies that TerraNova was an investment bank operating under SEC rules and

17         regulations, providing yet more assurance to Hand Technologies that the funds

18         would remain available as agreed. Steinmetz promised Hand Technologies that he

19         would not allow TM access to those funds and stated to Hand Technologies that it

20         was not possible for TM Technologies to gain access to the money without going to

21         court, and thus Hand Technologies’ interests were protected.

22   77.   Hand Technologies relied on these assurances and promises made by TM,

23         TerraNova, and Steinmetz, and dedicated much time, effort, money, and risk in

                                                52
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 53 of 73



 1         working on Unbalanced Sidelobe Modulation.

2    78.   As Hand Technologies’ design and development of Unbalanced Sidelobe

3          Modulation was coming to a conclusion, John Steinmetz informed Hand

4          Technologies that he had released the $500,000 to TM Technologies. Steinmetz told

5          Alan Hand that the funds had remained in the escrow account until “TM had to have

6          the money”.

7    79.   Either Steinmetz knew at the time he represented to Hand Technologies that he and

8          TerraNova would keep the $500,000 in escrow for Hand Technologies’ benefit that

9          the representations were false and he had no such intention, but that he made the

10         promises in order to induce Hand Technologies to continue working on the

11         Unbalanced Sidelobe Modulation, or that he made those promises without a good

12         faith basis that he could keep those promises.

13   80.   In any event, Steinmetz knew Alan, Cynthia, and Hand Technologies trusted him.

14   81.   Further, TM knew Steinmetz had Alan and Hand Technologies’ trust and could use

15         that trust to convince Hand Technologies to continue to work despite TM’s failure to

16         pay as agreed under the ESA.

17   82.   TM understood that Hand Technologies was working to meet TM's stated desire to

18         double the data rate without an increase in SNR.

19   83.   Hand Technologies succeeded in designing a radio doubling the output (from 8 to

20         16bits/Hz) without an increase in SNR.

21   84.   An independent laboratory has confirmed Hand Technologies' results.

22   85.   TM has trumpeted Hand Technologies' success as its own in its press releases.

23   86.   Despite Hand Technologies success, claims it owns the new technology and has no

                                                 53
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 54 of 73



 1         obligation to pay for it.

2    87.   Hand Technologies and TM agreed that with respect to the TM equipment provided

3          to Hand Technologies, Hand had the right to purchase the equipment for $10,000.00

4          at the end of the project if successful.

5    88.   Hand continues to hold that right.

6    89.   Moreover, TM has unjustifiable refused to pay Hand Technologies the $591,850.00

7          owed under the original ESA, as explained in the March 23, 2018 memorandum and

8          Appendix E attached thereto.

9    90.   TM has unjustifiably demanded that Hand Technologies turn over to it the

10         unbalanced side lobe modulation without any compensation.

11   Count I: Breach of Contract, Original Engineering Services Agreement

12   91.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

13         in its answer and counterclaims.

14   92.   Hand Technologies successfully completed and performed its obligations under the

15         Original Engineering Services Agreement (ESA).

16   93.   Without justification, TM has materially breached its agreements by refusing to pay

17         Hand Technologies the moneys due to it under the Original ESA.

18   94.   TM has refused to pay Hand Technologies the amounts due to it under the Original

19         ESA in an amount no less than $591,850.00, plus interest, costs, and attorney fees as

20         provided by agreement and law.

21   95.   Hand Technologies respectfully requests that the court enter judgment against TM

22         Technologies to compensate it for its consequential damages, expenses, fees, or other

23         items and losses caused by its breach of contract.

                                                      54
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 55 of 73



 1   96.    Enter declaratory relief such that due to Plaintiff's material breaches of contract, the

2           Hand Defendants are relieved of any obligations to TM Technologies.

3    [Count II Dismissed per Court Order] Count II: Unjust Enrichment Relating to First
          Engineering Services Agreement
4
     97.    The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs
5
            in its answer and counterclaims.
6
     98.    Hand Technologies successfully completed and performed its obligations under the
7
            Original Engineering Services Agreement (ESA).
8
     99.    Despite that, TM has asserted, essentially, that it and Hand Technologies never had a
9
            true meeting of the minds, as the allegations set forth in its Amended Complaint
10
            describe facts totally at odds with truth of the relationship.
11
     100.   Despite this failure of understanding, TM has benefited from the goods and services
12
            provided to it by Hand Technologies under the Engineering Services Agreement and
13
            the relationship that unfolded thereunder, such that it would be inequitable for TM to
14
            retain those benefits without paying for them.
15
     101.   Without justification, TM has refused to compensate Hand Technologies for the
16
            reasonable cost and value of the services provided to it by Hand Technologies under
17
            the Original ESA.
18
     102.   Hand Technologies respectfully requests that the court enter judgment against TM
19
            Technologies to compensate it for the reasonable value of its services provided to
20
            TM and the benefit bestowed thereupon and for other damages, expenses, fees, or
21
            other items and losses caused by its inequitable conduct.
22
     Count III: Promissory and Equitable Estoppel Relating to First Engineering Services
23         Agreement

                                                    55
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 56 of 73



 1   103.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

2           in its answer and counterclaims.

3    104.   Hand Technologies discovered during its performance under the First ESA that TM's

4           patents were useless, communicated that to TM, ands agreed with TM to find a

5           solution to that deficiency, all outside the original work scope of the original ESA.

6    105.   Based on TM's representations that it wanted Hand Technologies to find a solution

7           outside the original work scope, and on the understanding that the cost of those

8           additional services would be borne by TM above and beyond the fixed price of the

9           Original ESA, Hand Technologies successfully completed and performed its

10          obligations under the Original Engineering Services Agreement (ESA), as expanded.

11   106.   Hand Technologies reasonably relied on the representations made by TM that it

12          authorized Hand Technologies to undertake these additional duties.

13   107.   Furthermore, TM, through TerraNova its investment banker and its board member

14          and TerraNova’s chairman and president John Steinmetz, induced Hand

15          Technologies to work without pay on developing the Unbalanced Sidelobe

16          Modulation by promising that TerraNova would hold $500,000 of TM’s funds in

17          escrow for the benefit of Hand Technologies as payment toward the outstanding

18          $591,850 owed under the ESA.

19   108.   Hand Technologies relied on those promises. The reliance was reasonable because

20          Steinmetz is and was a reputable investment banker and businessman, raised millions

21          of dollars for TM, sits on TM’s board, and was personally known by and trusted by

22          Alan Hand and Hand Technologies, being Cynthia Hand’s cousin and known by the

23          Hands for decades.

                                                   56
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 57 of 73



 1   109.   TM has benefited from the goods and services provided to it by Hand Technologies

2           under the Engineering Services Agreement, as expanded, such that it would be

3           inequitable for TM to retain those benefits without paying for them.

4    110.   Without justification, TM has refused to compensate Hand Technologies for the

5           reasonable cost and value of the services provided to it by Hand Technologies under

6           the Original ESA, as expanded, which result is inequitable.

7    111.   Hand Technologies respectfully requests that the court enter judgment against TM

8           Technologies to compensate it for the reasonable value of its services provided to

9           TM and the benefit bestowed thereupon and for other damages, expenses, fees, or

10          other items and losses caused by its inequitable conduct.

11   Count IV : Negligent Misrepresentation

12   112.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

13          in its answer and counterclaims.

14   113.   Hand Technologies discovered during its performance under the First ESA that TM's

15          patents were useless, communicated that to TM, ands agreed with TM to find a

16          solution to that deficiency, all outside the original work scope of the original ESA.

17      [Paragraphs 114, 115, 116 deleted] Based on TM's representations that it wanted Hand

18      Technologies to find a solution outside the original work scope, and on the

19      understanding that the cost of those additional services would be borne by TM above

20      and beyond the fixed price of the Original ESA, Hand Technologies successfully

21      completed and performed its obligations under the Original Engineering Services

22      Agreement (ESA), as expanded.

23   114.   Hand Technologies reasonably relied on the representations made by TM that it

                                                   57
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 58 of 73



 1          authorized Hand Technologies to undertake these additional duties.

2    115.   TM negligently mispresented that it would pay for the services undertaken by Hand

3           Technologies under the Engineering Services Agreement, as expanded.

4    116.   Furthermore, TM, through TerraNova its investment banker and its board member

5           John Steinmetz, induced Hand Technologies to work without pay on developing the

6           Unbalanced Sidelobe Modulation by promising that TerraNova would hold $500,000

7           of TM's funds in escrow for the benefit of Hand Technologies as payment toward the

8           outstanding amounts owed under the ESA.

9    117.   Hand Technologies relied on those promises. The reliance was reasonable because

10          Steinmetz is and was a reputable investment banker and businessman, raised millions

11          of dollars for TM, sat on TM's board, and was personally known by and trusted by

12          Alan Hand and Hand Technologies, being Cynthia Hand's cousin and known by the

13          Hands for decades.

14   118.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation

15          was coming to a conclusion, John Steinmetz informed Hand Technologies that he

16          had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

17          funds had remained in the escrow account until "TM had to have the money".

18   119.   Without justification, TM has refused to compensate Hand Technologies for the

19          reasonable cost and value of the services provided to it by Hand Technologies under

20          the Original ESA, as expanded, which has materially harmed Hand Technologies.

21   120.   Without justification and in breach of his and TerraNova’s and TM’s promises,

22          Steinmetz and TerraNova released to TM the $500,000 held in escrow for the benefit

23          of Hand Technologies, breaching his, its, and their fiduciary duties as escrow agents.

                                                  58
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 59 of 73



 1   121.   Hand Technologies respectfully requests that the court enter judgment against TM

2           Technologies and TerraNova         to compensate it for the damages caused by its

3           misrepresentations, including but not limited to the reasonable value of its services

4           provided to TM and the benefit bestowed thereupon and for other damages,

5           expenses, fees, or other items and losses caused by its and their conduct.

6    [Count V Dismissed per Court order] Count V: Intentional Misrepresentation

7    122.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

8           in its answer and counterclaims.

9    123.   Hand Technologies discovered during its performance under the First ESA that TM's

10          patents were useless, communicated that to TM, ands agreed with TM to find a

11          solution to that deficiency, all outside the original work scope of the original ESA.

12   124.   Based on TM's representations that it wanted Hand Technologies to find a solution

13          outside the original work scope, and on the understanding that the cost of those

14          additional services would be borne by TM above and beyond the fixed price of the

15          Original ESA, Hand Technologies successfully completed and performed its

16          obligations under the Original Engineering Services Agreement (ESA), as expanded.

17   125.   Hand Technologies reasonably relied on the representations made by TM that it

18          authorized Hand Technologies to undertake these additional duties.

19   126.   TM intentionally mispresented that it would pay for the services undertaken by Hand

20          Technologies under the Engineering Services Agreement, as expanded.

21   127.   Without justification, TM has refused to compensate Hand Technologies for the

22          reasonable cost and value of the services provided to it by Hand Technologies under

23          the Original ESA, as expanded, which has materially harmed Hand Technologies.

                                                   59
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 60 of 73



 1   128.   Furthermore, TM, through its investment banker and board member John Steinmetz,

2           induced Hand Technologies to work without pay on developing the Unbalanced

3           Sidelobe Modulation by promising that TerraNova would hold $500,000 of TM's

4           funds in escrow for the benefit of Hand Technologies as payment toward the

5           outstanding amounts owed under the ESA.

6    129.   Hand Technologies relied on those promises. The reliance was reasonable because

7           Steinmetz is and was a reputable investment banker and businessman, raised millions

8           of dollars for TM, sat on TM's board, and was personally known by and trusted by

9           Alan Hand and Hand Technologies, being Cynthia Hand's cousin and known by the

10          Hands for decades.

11   130.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation

12          was coming to a conclusion, John Steinmetz informed Hand Technologies that he

13          had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

14          funds had remained in the escrow account until "TM had to have the money".

15   131.   Without justification and in breach of his and TerraNova’s and TM’s promises,

16          Steinmetz and TerraNova released to TM the $500,000 held in escrow for the benefit

17          of Hand Technologies, breaching his, its, and their fiduciary duties as escrow agents.

18   132.   Hand Technologies respectfully requests that the court enter judgment against TM

19          Technologies and TerraNova, to compensate it for the damages caused by its

20          misrepresentations, including but not limited to the reasonable value of its services

21          provided to TM and the benefit bestowed thereupon and for other damages,

22          expenses, fees, or other items and losses caused by its, their and his conduct,

23          including but not limited to punitive damages.

                                                  60
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 61 of 73



 1   Count VI: Interference with Prospective Advantage

2    133.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

3           in its answer and counterclaims.

4    134.   Hand Technologies has been in business for decades, with substantial contracts and

5           relationships   with   multinational   telecommunications   corporations,   military

6           contractors, the U.S. Armed Forces, and other independent contractors with expertise

7           in the radio and mobile communications field.

8    135.   After completing its contract obligations to TM, Hand Technologies undertook to

9           develop a new technology that would double data delivery (from 8 to 16bits/Hz)

10          without increasing the SNR.

11   136.   TM, through its investment banker and board member John Steinmetz, induced Hand

12          Technologies to work without pay on developing the Unbalanced Sidelobe

13          Modulation by promising that TerraNova would hold $500,000 of TM's funds in

14          escrow for the benefit of Hand Technologies as payment toward the outstanding

15          amounts owed under the ESA.

16   137.   Hand Technologies relied on those promises. The reliance was reasonable because

17          Steinmetz is and was a reputable investment banker and businessman, raised millions

18          of dollars for TM, sat on TM's board, and was personally known by and trusted by

19          Alan Hand and Hand Technologies, being Cynthia Hand's cousin and known by the

20          Hands for decades.

21   138.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation

22          was coming to a conclusion, John Steinmetz informed Hand Technologies that he

23          had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

                                                   61
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 62 of 73



 1          funds had remained in the escrow account until "TM had to have the money".

2    139.   Hand Technologies successfully developed the new technology that doubled output

3           (from 8 to 16bits/Hz) without increasing the SNR, the "unbalanced side modulation".

4    140.   An independent laboratory has analyzed the new technology, and confirmed that it is

5           different from TM's intellectual property. The technology Hand Technologies

6           developed is valuable, as TM itself has proven in the press release (Document 42 in

7           this action) identifying that TM had negotiated and entered into a licensing

8           agreement with a telecommunications company for the technology. See Exhibit A

9           hereto for a copy of Document 42). TM took the licensing opportunity identified in

10          its press release for itself, and deprived Hand Technologies from marketing and

11          obtaining this very contract and other opportunities to partner with this company, or

12          from marketing the technology to other telecommunication companies.

13   141.   Without justification, TM has claimed that it owns or has rights to the new

14          technology developed by Hand Technologies, demanding that Hand Technology turn

15          it over to TM, while refusing to pay Hand Technologies its product, and seeking an

16          injunction to stop Hand Technologies from marketing its invention.

17   142.   Without justification and in breach of his and TerraNova’s and TM’s promises,

18          Steinmetz and TerraNova released to TM the $500,000 held in escrow for the benefit

19          of Hand Technologies, breaching his, its, and their fiduciary duties as escrow agents.

20   143.   Due to TM's wrongful interference, Hand Technologies has lost opportunities to

21          market and sell its unbalanced side lobe modulation technology.

22   144.   Due to TerraNova’s, Steinmetz’s, and TM’s wrongful interference, Hand

23          Technologies dedicated numerous hours, expended thousands of dollars, and gave up

                                                  62
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 63 of 73



 1          opportunities to pursue other endeavors in order to work on Unbalanced Sidelobe

2           Modulation.

3    145.   Hand Technologies respectfully requests that the court enter judgment against TM

4           Technologies and TerraNova, to compensate it for its consequential damages,

5           expenses, fees, or other items and losses caused by its, their and his wrongful

6           interference.

7    146.   Enter declaratory relief to determine that TM has no rights in or to Hand

8           Technologies unbalanced side lobe modulation.

9    Count VII: Unjust Enrichment Relating to Development of Unbalanced Side
          Modulation
10
     147.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs
11
            in its answer and counterclaims.
12
     148.   TM, through its investment banker and board member John Steinmetz, induced Hand
13
            Technologies to work without pay on developing the Unbalanced Sidelobe
14
            Modulation by promising that TerraNova would hold $500,000 of TM’s funds in
15
            escrow for the benefit of Hand Technologies as payment toward the outstanding
16
            amounts owed under the ESA.
17
     149.   Hand Technologies relied on those promises. The reliance was reasonable because
18
            Steinmetz is and was a reputable investment banker and businessman, raised millions
19
            of dollars for TM, sat on TM’s board, and was personally known by and trusted by
20
            Alan Hand and Hand Technologies, being Cynthia Hand’s cousin and known by the
21
            Hands for decades.
22
     150.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation
23
            was coming to a conclusion, John Steinmetz informed Hand Technologies that he
                                                63
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 64 of 73



 1          had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

2           funds had remained in the escrow account until "TM had to have the money".

3    151.   Hand Technologies successfully developed technology that doubles output (from 8

4           to 16bits/Hz) without increasing the SNR, the "unbalanced side modulation".

5    152.   Without justification and in breach of his and TerraNova’s and TM’s promises,

6           Steinmetz and TerraNova released to TM the $500,000 held in escrow for the benefit

7           of Hand Technologies, breaching his, its, and their fiduciary duties as escrow agents.

8    153.   Upon information and belief, TM has licensed the unbalanced side modulation

9           technology to a client for $1 million.

10   154.   TM has benefited from the goods and services and technology Hand Technologies

11          developed, the "unbalanced side modulation", such that it would be inequitable for

12          TM to retain those benefits without paying for them.

13   155.   Without justification, TM has refused to compensate Hand Technologies for the

14          reasonable cost and value of the services provided to it by Hand Technologies to

15          develop the new technology.

16   156.   Hand Technologies respectfully requests that the court enter judgment against TM

17          Technologies and TerraNova to compensate it for the reasonable value of the benefit

18          bestowed upon TM and for other damages, expenses, fees, or other items and losses

19          caused by its, their, and his inequitable conduct.

20   [Count VIII Dismissed per Court Order] Count VIII: Negligent Misrepresentation

21   157.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

22          in its answer and counterclaims.

23   158.   TM, through its investment banker and board member John Steinmetz, induced Hand

                                                     64
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 65 of 73



 1          Technologies to work without pay on developing the Unbalanced Sidelobe

2           Modulation by promising that TerraNova would hold $500,000 of TM's funds in

3           escrow for the benefit of Hand Technologies as payment toward the outstanding

4           amounts owed under the ESA.

5    159.   Hand Technologies relied on those promises. The reliance was reasonable because

6           Steinmetz is and was a reputable investment banker and businessman, raised millions

7           of dollars for TM, sat on TM's board, and was personally known by and trusted by

8           Alan Hand and Hand Technologies, being Cynthia Hand's cousin and known by the

9           Hands for decades.

10   160.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation

11          was coming to a conclusion, John Steinmetz informed Hand Technologies that he

12          had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

13          funds had remained in the escrow account until "TM had to have the money".

14   161.   Based on TM's negligent misrepresentations that it owns the unbalanced side lobe

15          modulation technology developed by Hand Technologies, Hand Technologies has

16          lost opportunities to market its property, which has materially harmed Hand

17          Technologies.

18   162.   Based on TerraNova’s, Steinmetz’s and TM’s misrepresentations that TerraNova

19          and Steinmetz would safeguard the $500,000 and hold it in escrow for Hand

20          Technologies, Hand Technologies dedicated numerous hours, expended thousands of

21          dollars, and gave up opportunities to pursue other endeavors in order to work on

22          Unbalanced Sidelobe Modulation.

23   163.   Hand Technologies respectfully requests that the court enter judgment against TM

                                                65
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 66 of 73



 1          Technologies and TerraNova to compensate it for reasonable value of the benefit

2           bestowed upon TM, and for the damages caused by its misrepresentations, including

3           but not limited to the damages, expenses, fees, or other items and losses caused by

4           TM's, TerraNova’s, and Steinmetz’s conduct.

5    [Count IX Dismissed per Court order] Count IX: Intentional Misrepresentation

6    164.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

7           in its answer and counterclaims.

8    165.   TM, through its investment banker and board member John Steinmetz, induced Hand

9           Technologies to work without pay on developing the Unbalanced Sidelobe

10          Modulation by promising that TerraNova would hold $500,000 of TM's funds in

11          escrow for the benefit of Hand Technologies as payment toward the outstanding

12          amounts owed under the ESA.

13   166.   Hand Technologies relied on those promises. The reliance was reasonable because

14          Steinmetz is and was a reputable investment banker and businessman, raised millions

15          of dollars for TM, sat on TM's board, and was personally known by and trusted by

16          Alan Hand and Hand Technologies, being Cynthia Hand's cousin and known by the

17          Hands for decades.

18   167.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation

19          was coming to a conclusion, John Steinmetz informed Hand Technologies that he

20          had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

21          funds had remained in the escrow account until "TM had to have the money".

22   168.   Based on TM's intentional misrepresentations that it owns the unbalanced side lobe

23          modulation    technology    developed    by   Hand    Technologies,    and   TM’s

                                                66
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 67 of 73



 1          misrepresentations through Steinmetz of TerraNova’s holding $500,000 of TM’s

2           funds in escrow for the benefit of Hand Technologies, Hand Technologies has lost

3           opportunities to develop Unbalanced Sidelobe Modulation for other clients and to

4           market its property, which has materially harmed Hand Technologies.

5    169.   Hand Technologies respectfully requests that the court enter judgment against TM

6           Technologies and TerraNova to compensate it for the damages caused by its

7           misrepresentations, including but not limited to the reasonable value of the benefit

8           bestowed thereupon and for other damages, expenses, fees, or other items and losses

9           caused by its conduct, including but not limited to punitive damages.

10   Count X: Breach of Escrow Duties

11   170.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

12          in its answer and counterclaims.

13   171.   Due to the uncertainty that TM would pay Hand Technologies for the work it

14          requested be done on the Unbalanced Sidelobe Modulation, TM, through its

15          investment banker and board member John Steinmetz, induced Hand Technologies

16          to work without pay on developing the Unbalanced Sidelobe Modulation by

17          promising that TerraNova would hold $500,000 of TM’s funds in escrow for the

18          benefit of Hand Technologies as payment owed under the ESA.

19   172.   Upon information and belief, TerraNova and Steinmetz hold in escrow for the

20          benefit of Hand Technologies $500,000 of TM’s funds as promised. As such,

21          TerraNova and Steinmetz undertook legally binding duties to Hand Technologies to

22          hold the funds as promised, and then to release them to Hand Technologies upon

23          completion of its work.

                                                  67
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 68 of 73



 1   173.   Hand Technologies relied on those promises that the $500,000 of TM’s funds would

2           be held in escrow to ensure payment to Hand Technologies for the work it agreed to

3           undertake. The reliance was reasonable because Steinmetz is and was a reputable

4           investment banker and businessman, raised millions of dollars for TM, sat on TM’s

5           board, and was personally known and trusted by Alan Hand and Hand Technologies,

6           being Cynthia Hand’s cousin and known by the Hands for decades.

7    174.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation

8           was coming to a conclusion, John Steinmetz informed Hand Technologies that he

9           had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

10          funds had remained in the escrow account until "TM had to have the money". The

11          release of the $500,000 to TM by TerraNova and Steinmetz breached the duties they

12          had to comply with the terms of the escrow agreement, that the funds were held for

13          the specific purpose of compensating Hand Technologies for work completed. TM

14          was complicit in the this conduct to the damage of Hand Technologies, accepting the

15          funds when it knew Hand Technologies had agreed to work for free based on the

16          security of these funds being held for its benefit by TerraNova.

17   175.   Hand Technologies respectfully requests that the court enter judgment against TM

18          Technologies, TerraNova, and Steinmetz to compensate it for the damages caused by

19          its breaches of duties to hold funds in escrow and for other damages, expenses, fees,

20          or other items and losses caused by its conduct, including but not limited to punitive

21          damages.

22   [Count XI Dismissed per Court Order] Count XI: Breach of Escrow

23   176.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

                                                  68
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 69 of 73



 1          in its answer and counterclaims.

2    177.   TM, through its investment banker and board member John Steinmetz, induced Hand

3           Technologies to work without pay on developing the Unbalanced Sidelobe

4           Modulation by promising that TerraNova would hold $500,000 of TM's funds in

5           escrow for the benefit of Hand Technologies as payment toward the outstanding

6           amounts owed under the ESA.

7    178.   Hand Technologies relied on those promises. The reliance was reasonable because

8           Steinmetz is and was a reputable investment banker and businessman, raised millions

9           of dollars for TM, sat on TM's board, and was personally known by and trusted by

10          Alan Hand and Hand Technologies, being Cynthia Hand's cousin and known by the

11          Hands for decades.

12   179.   As Hand Technologies' design and development of Unbalanced Sidelobe Modulation

13          was coming to a conclusion, John Steinmetz informed Hand Technologies that he

14          had released the $500,000 to TM Technologies. Steinmetz told Alan Hand that the

15          funds had remained in the escrow account until "TM had to have the money".

16   180.   Hand Technologies respectfully requests that the court enter judgment against TM

17          Technologies, TerraNova, and Steinmetz to compensate it for the damages caused by

18          its breaches of duties to hold the funds in escrow and for other damages, expenses,

19          fees, or other items and losses caused by its, their and his conduct, including but not

20          limited to punitive damages.

21   [Count XII Dismissed per Court order] Count XII: Breach of Contract, Equipment

22          Sale

23   181.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

                                                  69
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 70 of 73



 1          in its answer and counterclaims.

2    182.   Hand Technologies and TM agreed that the Hand Technologies had the right to

3           purchase from TM for a price of $10,000.00 the equipment provided by TM to Hand

4           Technologies.

5    183.   Without justification, TM has materially breached its agreements by demanding that

6           Hand Technologies return the equipment.

7    184.   Hand Technologies respectfully requests that the court enter judgment against TM

8           Technologies to compensate it for its consequential damages, expenses, fees, or other

9           items and losses caused by its breach of contract.

10   185.   Enter declaratory relief such that due to Plaintiff's material breaches of contract, the

11          Hand Defendants are relieved of any obligations to TM Technologies.

12   [Count XII Dismissed per Court Order] Count XII:                     Specific Performance,

13          Equipment Sale

14   186.   The Hand Defendants/Counterclaimants repeat and reallege all preceding paragraphs

15          in its answer and counterclaims.

16   187.   Hand Technologies and TM agreed that the Hand Technologies had the right to

17          purchase from TM for a price of $10,000.00 the equipment provided by TM to Hand

18          Technologies.

19   188.   Without justification, TM has materially breached its agreements by demanding that

20          Hand Technologies return the equipment.

21   189.   Hand Technologies respectfully requests that the court enter judgment against TM

22          Technologies and an order to specifically enforce the contract for TM to sell its

23          equipment to Hand Technologies, and any other equitable relief the court deems

                                                   70
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 71 of 73



 1        reasonably necessary and just.

2      WHEREFORE, Hand Technologies, Inc., Rex Alan Hand, and Cynthia Hand

3              respectfully request that the Court:

4         A.      Dismiss all of Plaintiff's claims with prejudice;

5         B.      Enter judgment against Plaintiff on all Counterclaims against Plaintiff;

6         C.      Award Hand Technologies damages in an amount that is reasonable and

7                 necessary to compensate it for all Counterclaim Defendants’ breaches of

8                 contract;

9         D.      Award Hand Technologies equitable relief in an amount that will reasonably

10                compensate it for the benefits conferred on Plaintiff and/or the reasonable

11                value of its services provided to Plaintiff;

12        E.      Award Hand Technologies damages in an amount that is reasonable and

13                necessary to compensate it for damages caused by all Counterclaim

14                Defendants’ misrepresentations;

15        F.      Enter an order specifically enforcing the agreement to sell the equipment to

16                Hand Technologies;

17        G.      Award all Defendants and Counterclaimants their attorneys' fees and costs;

18        H.      Enter declaratory relief that the Hand Defendants are relieved of any and all

19                obligations to TM Technologies;

20        I.      Enter declaratory relief that the Hand Technologies owns the unbalanced side

21                lobe modulation technology free and clear of any claims by TM; and

22        J.      Any other relief the court deems equitable and just.

23        Dated: October 9, 2019.

                                                  71
     Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 72 of 73



 1                                      LAW OFFICE OF LYNN ERIC GOAR, P.C.
                                        /s/Lynn Goar
2                                       LYNN ERIC GOAR

3

4                                       McCANDLESS AND NICHOLSON, PLLC
                                        /s/ Roy S. McCandless
5                                       ROY S. McCANDLESS

6    Copy mailed October 9, 2019, to:

7    James S. O’Brien, Jr.
     Daniel V. Derby
8    Pryor Cashman LLP
     7 Times Square
9    New York, NY 10036

10   Kevin M. Sherlock
     The Law Firm of Heurlin Sherlock
11   7320 N. La Cholla Blvd., Ste 154
     Tucson, AZ 85741
12

13

14

15

16

17

18

19

20

21

22

23

                                         72
Case 4:18-cv-00286-DCB Document 83 Filed 10/09/19 Page 73 of 73
